



Exhibit 10.30
ASSET PURCHASE AGREEMENT




BY AND BETWEEN




MERIT MEDICAL SYSTEMS, INC. (“PURCHASER”);




AND




BECTON, DICKINSON AND COMPANY (“SELLER”)
Dated as of November 15, 2017


 

--------------------------------------------------------------------------------








TABLE OF CONTENTS
Article 1 THE
TRANSACTIONS.................................................................................................
2
1.1


Purchased
Assets..........................................................................................................
2
1.2


Excluded
Assets...........................................................................................................
3
1.3


Excluded
Liabilities.....................................................................................................
5
1.4


Non-Assignable
Assets................................................................................................
6
1.5


Shared
Contracts..........................................................................................................
7
Article 2 CONSIDERATION FOR
TRANSFER..........................................................................
7
2.1


Purchase Price and Assumption of Assumed
Liabilities..............................................
7
2.2


Purchase Price Adjustment; Procedures for Calculating and Paying the Purchase
 
 
Price
Adjustment..........................................................................................................
7
2.3


Withholding
Taxes.......................................................................................................
9
Article 3 CLOSING AND CLOSING
DELIVERIES...................................................................
10
3.1


Closing; Time and
Place..............................................................................................
10
3.2


Deliveries by Seller
Entities........................................................................................
10
3.3


Deliveries by
Purchaser...............................................................................................
11
Article 4 REPRESENTATIONS AND WARRANTIES OF
SELLER.........................................
12
4.1


Organization and Good
Standing.................................................................................
12
4.2


Financial Information; No Undisclosed
Liabilities.....................................................
12
4.3


Purchased
Inventory.....................................................................................................
13
4.4


Absence of
Changes....................................................................................................
13
4.5


Taxes............................................................................................................................
14
4.6


Intellectual
Property.....................................................................................................
15
4.7


Authority; Binding Nature of
Agreements..................................................................
17
4.8


No Conflicts; Required
Consents................................................................................
17
4.9


Material
Contracts.......................................................................................................
18
4.10


Insurance......................................................................................................................
19
4.11


Compliance with
Laws................................................................................................
20
4.12


Governmental Approvals; Product
Liability................................................................
20
4.13


Proceedings and
Orders...............................................................................................
21
4.14


Title, Condition and Sufficiency of
Assets..................................................................
21
4.15


Brokers.........................................................................................................................
22
4.16


Trade Control
Laws.....................................................................................................
22
4.17


Anti-Corruption
Laws..................................................................................................
23
4.18


Customers and
Suppliers.............................................................................................
23
4.19


Product
Warranties.......................................................................................................
23
4.20


No Other
Representations............................................................................................
23
Article 5 REPRESENTATIONS AND WARRANTIES OF
PURCHASER.................................
24
5.1


Organization and Good
Standing.................................................................................
24
5.2


Authority; Binding Nature of
Agreements..................................................................
24
5.3


No Conflicts; Required
Consents................................................................................
24
5.4


Sufficient
Funds...........................................................................................................
25



 

--------------------------------------------------------------------------------





5.5


Proceedings and
Orders...............................................................................................
25
5.6


Brokers.........................................................................................................................
25
5.7


Condition of the Product
Lines....................................................................................
25
Article 6 PRE-CLOSING
COVENANTS.....................................................................................
26
6.1


Conduct of the Product Lines Prior to
Closing............................................................
26
6.2


Access to
Information..................................................................................................
27
6.3


Commercially Reasonable
Efforts...............................................................................
28
6.4


Governmental
Review.................................................................................................
28
6.5


Consents.......................................................................................................................
30
6.6


Notification..................................................................................................................
30
6.7


Unredacted Disclosure
Schedules................................................................................
30
Article 7 POST-CLOSING
COVENANTS..................................................................................
30
7.1


Cooperation..................................................................................................................
30
7.2


Return of Assets; Transfer of Purchased
Assets..........................................................
31
7.3


Records and
Documents..............................................................................................
32
7.4


Bulk Sales
Waiver........................................................................................................
32
7.5


Confidentiality.............................................................................................................
32
7.6


Assumption of Regulatory Obligations Relating to Governmental
Approvals...........
33
7.7


Accounts
Receivable...................................................................................................
33
7.8


Product
Recalls............................................................................................................
33
7.9


Transitional Trademark
Rights....................................................................................
34
7.1


Production of Witnesses and Individuals; Privilege
Matters.......................................
34
7.11


Customer
Inquiries.......................................................................................................
35
Article 8 CONDITIONS TO
CLOSING.......................................................................................
35
8.1


Conditions to Purchaser’s Obligation to
Close...........................................................
35
8.2


Conditions to Seller’s Obligation to
Close..................................................................
35
8.3


Conditions to Obligations of Each Party to
Close.......................................................
36
Article 9 TAX
MATTERS.............................................................................................................
37
9.1


Purchase Price
Allocation............................................................................................
37
Article 10
TERMINATION...........................................................................................................
39
10.1


Circumstances for
Termination...................................................................................
39
10.2


Effect of
Termination...................................................................................................
39
Article 11
INDEMNIFICATION..................................................................................................
40
11.1


Indemnification by
Seller.............................................................................................
40
11.2


Indemnification by
Purchaser......................................................................................
40
11.3


Time for
Claims...........................................................................................................
40
11.4


Procedures for
Indemnification...................................................................................
40
11.5


Limitations on
Indemnification...................................................................................
42
11.6


Third Party Contributors and Payment of Indemnifiable
Damages............................
43
11.7


Remedies
Exclusive....................................................................................................
44
11.8


Tax Treatment of
Indemnification...............................................................................
44
Article 12 MISCELLANEOUS
PROVISIONS............................................................................
44
12.1


Expenses......................................................................................................................
44
12.2


Interpretation................................................................................................................
44
12.3


Entire
Agreement........................................................................................................
45
12.4


Amendment, Waivers and
Consents............................................................................
45



 

--------------------------------------------------------------------------------





12.5


Successors and
Assigns...............................................................................................
45
12.6


Governing
Law............................................................................................................
45
12.7


Jurisdiction; Waiver of Jury
Trial................................................................................
45
12.8


Rules of
Construction..................................................................................................
46
12.9


Severability..................................................................................................................
46
12.10


Exhibits and
Schedules................................................................................................
46
12.11


Notices.........................................................................................................................
46
12.12


Rights of
Parties..........................................................................................................
47
12.13


Public
Announcements................................................................................................
47
12.14


Counterparts.................................................................................................................
48
12.15


Specific
Performance...................................................................................................
48
12.16


Waiver of
Conflicts......................................................................................................
48
12.17


Rescission....................................................................................................................
49
12.18


Electronic Data Room
Materials.................................................................................
49



 
EXHIBITS
Exhibit A    Certain Definitions
Exhibit B    General Assignment and Bill of Sale
Exhibit C    Patent Assignment
Exhibit D    Trademark Assignment
Exhibit E    Transition Services Agreement
Exhibit F    Contract Manufacturing Agreement
Exhibit G    Distribution Agreement
Exhibit H    Patent and Know-How License Agreement
Exhibit I    Sublicense Agreement




 

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of November 15,
2017, by and between:
(A)    MERIT MEDICAL SYSTEMS, INC., a company incorporated in Utah
(“Purchaser”); and
(B)    BECTON, DICKINSON AND COMPANY, a company incorporated in New Jersey
(“Seller”).
The capitalized terms used in this Agreement are defined in Exhibit A hereto,
unless otherwise defined herein.
RECITALS
WHEREAS, on April 23, 2017, Seller entered into an Agreement and Plan of Merger
(the “Bard Merger Agreement”) with C. R. Bard, Inc., a New Jersey corporation
(“Bard”), and Lambda Corp., a New Jersey corporation and wholly owned subsidiary
of Seller (“Lambda”), pursuant to which, upon the terms and subject to the
conditions set forth in the Bard Merger Agreement, Lambda will merge with and
into Bard, with Bard surviving as a wholly owned subsidiary of Seller (the
“Merger”);
WHEREAS, Seller, those Subsidiaries of Seller set forth on Schedule I hereto and
those Entities that will become Subsidiaries of Seller upon the Lambda Closing
set forth on Schedule I hereto (collectively, the “Seller Subsidiaries;” the
Seller Subsidiaries collectively with Seller, the “Seller Entities”) are engaged
in, among other things, the Rhodes Product Line and the Corfu Product Line
(together, the “Product Lines”);
WHEREAS, Seller desires to sell to, or cause the Seller Subsidiaries to sell to,
Purchaser, and Purchaser desires to purchase from the Seller Entities, the
Purchased Assets, on the terms and conditions set forth herein; and
WHEREAS, the United States Federal Trade Commission (the “FTC”) is expected to
issue an Order in connection with its review of the Merger (such Order, the “FTC
Order”) and the European Commission (the “EC”) is expected to issue the
commitments submitted by Seller and Bard under Article 6(2) of the Council
Regulation (EC) 139/2004 (the “EC Commitments”) and to adopt a decision in Case
M.8523 (the “EC Decision”) in connection with its review of the Merger.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1


THE TRANSACTIONS


1.1    Purchased Assets. Subject to the terms and conditions of this Agreement,
at the Closing, Seller shall, and shall cause the Seller Subsidiaries to, sell,
transfer, convey, assign and deliver to Purchaser, and Purchaser shall purchase
from the Seller Entities, all of their respective right, title and interest in,
to and under the following, free and clear of any Encumbrances, other than
Permitted Encumbrances (collectively, the “Purchased Assets”):


(a)    Purchased Inventory. The inventory of finished goods to the extent
related exclusively or predominantly to the Products and owned by the Seller
Entities as of the Closing Date without taking into account any reserve therefor
(collectively, the “Purchased Inventory”), and any and all rights to market,
distribute and sell all such Purchased Inventory;


(b)    Intellectual Property. The Seller Intellectual Property and any
unregistered Intellectual Property Rights owned by the Seller Entities to the
extent used in the (i) “Sontina” handheld forward-coring core needle biopsy
device pipeline project or (ii) terminated “Echo” breast tissue marker pipeline
project, in each case, as of the Closing Date;


(c)    Contracts. The Contracts identified on Schedule 1.1(c) and any other
Contracts exclusively or predominantly related to the Product Lines entered into
by the Seller Entities prior to the Closing in compliance with Section 6.1
(collectively, the “Assigned Contracts”);




1

--------------------------------------------------------------------------------





(d)    Contract Claims. All claims and other rights arising from performance or
breach by third parties of their obligations under the Assigned Contracts and
Shared Contracts (including all rights under or pursuant to warranties,
representations, covenants, indemnities or guarantees made by suppliers,
manufacturers or contractors and any rights to credits or claims for refunds or
reimbursements, but excluding cash security or other deposits and Tax assets)
from third parties that occur after the Closing to the extent pertaining to the
Product Lines;


(e)    Governmental Approvals. The Governmental Approvals (and pending
applications therefor) identified on Schedule 1.1(e), to the extent transferable
to Purchaser under applicable Legal Requirements (as identified on Schedule
1.1(e) to the extent any restrictions on transferability are exclusively within
Seller’s control);


(f)    Books and Records. All information, including customer and supplier lists
and details (including information reasonably necessary to enable Purchaser to
fulfill any supplier due diligence obligations imposed by applicable Legal
Requirements related to the Product Lines with respect to conflict minerals and
supply chain management), product and pricing information, account histories,
research data and commercial data, in each case to the extent relating
exclusively to the Product Lines or the Purchased Assets, on whatever medium
(including paper and electronic media) and all books of account, general,
financial, quality system, regulatory and tax records to the extent pertaining
to the Product Lines or to the extent such information is, as of the Closing
Date, used in the (i) “Sontina” handheld forward-coring core needle biopsy
device pipeline project or (ii) terminated “Echo” breast tissue marker pipeline
project (other than minute books, organizational documents, stock records and
similar records of the Seller Entities) (collectively, the “Books and Records”)
and in the possession of any of the Seller Entities; provided, that Seller shall
be permitted to redact any information to the extent that it does not relate to
the Product Lines.


(g)    Equipment and Machinery. All equipment and machinery (including all
molds) identified on Schedule 1.1(g), and the spare parts held by a Seller
Entity at the Closing for use in such equipment and machinery;


(h)    Sales, Promotional and Training Items. All sales and promotional
literature and other sales-related materials, all training videos and other
training-related materials, including training materials used in the onboarding
of employees, and all patient forms and other patient-related materials, to the
extent used, formerly used or held for use exclusively or predominantly in the
Product Lines; provided, that Seller shall be permitted to redact any
information to the extent that it does not relate to the Product Lines;


(i)    Goodwill. All goodwill of the Seller Entities of every kind and
description to the extent pertaining to or used in the Product Lines, together
with the exclusive right of Purchaser to represent itself as carrying on the
Product Lines in succession to the Seller Entities;


(j)    Claims. All of the Seller Entities’ rights, causes of action, claims,
defenses, counterclaims, rights of offset, deposits, prepayments, refunds,
judgments, deductions, accounting rights, and demands of whatever nature, known
or unknown, to the extent related to the Product Lines, the other Purchased
Assets or the Assumed Liabilities and arising after the Closing, other than with
respect to any Accounts Receivable; and


(k)    Other Assets. The other assets of the Seller Entities identified on
Schedule 1.1(k).


1.2    Excluded Assets.


(a)    Notwithstanding any other provision of this Agreement, the Purchased
Assets shall not include, and the Seller Entities hereby retain and shall not
sell, transfer, convey, assign or deliver to Purchaser, any property or assets
of the Seller Entities not expressly set forth in Section 1.1 hereof
(collectively, the “Excluded Assets”), which shall include:


(i)    any cash, checks, money orders, marketable securities, short-term
instruments and other cash equivalents, funds in time and demand deposits or
similar accounts, and any evidence of indebtedness issued or guaranteed by any
Governmental Authority, in each case, held by the Seller Entities (whether or
not arising from the conduct of the Product Lines);


(ii)    any accounts receivable of the Seller Entities, including any accounts
receivable of the Product Lines as of the Closing (collectively, the “Accounts
Receivable”);




2

--------------------------------------------------------------------------------





(iii)    the Seller Transitional Trademarks, including any right, title or
interest in Seller’s corporate name, corporate service mark or corporate logo,
whether standing alone or as any portion of any other name, mark or logo;


(iv)    any Intellectual Property Rights other than the Seller Intellectual
Property;


(v)    any software, laptops, desktops, computer peripherals or related computer
hardware;


(vi)    all Tax losses and credits, Tax loss and credit carry forwards and other
Tax attributes, all deposits or advance payments with respect to Taxes, and any
claims, rights and interest in and to any refund, credit or reduction of Taxes;


(vii)    all Tax Returns and other Tax records of the Seller Entities or their
Affiliates not relating exclusively to the Purchased Assets and the Assumed
Liabilities;


(viii)    all intercompany accounts receivable and intercompany notes, including
where the obligor is a Seller Entity or any Affiliate of a Seller Entity;


(ix)    any claims under insurance policies maintained by any Seller Entities or
their Affiliates;


(x)    the assets, Contracts, equipment and other property listed on Schedule
1.2(a)(x) and all Contracts other than the Assigned Contracts;


(xi)    any assets related to any business or product lines of the Seller
Entities other than the Product Lines, other than the Purchased Assets;


(xii)    all real property interests held by the Seller Entities and their
Affiliates (including leases of real property and leasehold interests);


(xiii)    all Employee Plans and assets related thereto;


(xiv)    each Seller Entity’s ownership or other equity interests in any Person;
and


(xv)    all rights of the Seller Entities under this Agreement and any other
Transaction Agreement.


(b)    Purchaser expressly acknowledges that it is not acquiring any rights
whatsoever to the Intellectual Property Rights of the Seller Entities within the
Excluded Assets other than the Intellectual Property Rights of the Seller
Entities to the extent expressly licensed to Purchaser under, and subject to,
the Patent and Know-How Agreement and Section 7.9.


1.3    Excluded Liabilities. Notwithstanding anything to the contrary in this
Agreement, the Seller Entities and their Affiliates shall retain, and shall be
responsible for paying, performing and discharging when due, and the Purchaser
shall not assume or have any responsibility for, any and all Liabilities of the
Seller Entities and their Affiliates resulting from the Product Lines or the
ownership of the Purchased Assets, other than the Assumed Liabilities, including
the following Liabilities (collectively, the “Excluded Liabilities”):


(a)    all Liabilities, whether arising before, on or after the Closing Date
arising out of, resulting from or related to the Excluded Assets or the
operation or conduct of any business other than the Product Lines;


(b)    all Liabilities arising out of, resulting from or related to the sales,
marketing, operation or conduct of the Product Lines prior to the Closing or
ownership or use of any of the Purchased Assets prior to the Closing (other than
with respect to any design defects of any Products sold after the Closing);




3

--------------------------------------------------------------------------------





(c)    all Liabilities relating to any claim of any third party arising out of
the sale of Products prior to Closing, including any Liabilities for any returns
and any warranty claims for Products sold prior to the Closing (regardless of
whether the applicable warranty is express or implied);


(d)    any Liabilities with respect to indemnification of any Purchaser
Indemnified Persons for any Purchaser Damages pursuant to Section 11.1;


(e)    all Liabilities of the Seller Entities for borrowed money;


(f)    all outstanding accounts payable under the Assigned Contracts arising
prior to the Closing Date and all Liabilities of the Seller Entities or their
Affiliates, as applicable, under the Assigned Contracts to the extent such
Liabilities became owing, due or payable, or relate to a breach occurring, prior
to the Closing Date;


(g)    all Damages and other Liabilities arising with respect to or related to
any Recall with respect to any units of Product sold prior to Closing;


(h)    all Liabilities for Taxes related to the Purchased Assets, the Product
Lines or the Assumed Liabilities that are attributable to a Pre-Closing Tax
Period;


(i)    all Liabilities for Transfer Taxes to be paid by Seller pursuant to
Section 9.1(b);


(j)    all Liabilities arising under or in connection with any Employee Plan
including but not limited to, any liability imposed on Purchaser or any of its
Subsidiaries or Affiliates by a Governmental Authority or any other Person
resulting from successor liability or similar concepts;


(k)    all Liabilities in any way related to the employment or retention of any
employees, former employees, directors or independent contractors of any of the
Seller Entities;
    
(l)    all Liabilities arising under or in connection with any Environmental
Law; and


(m)    all obligations of Seller under this Agreement or any other Transaction
Agreement.


1.4    Non-Assignable Assets.


(a)    Notwithstanding the foregoing, if any Assigned Contract or other
Purchased Asset, including any Governmental Approval identified on Schedule
1.1(e), is not assignable or transferable (each, a “Non-Assignable Asset”)
without the Consent of, or waiver by, a third party or action by a Governmental
Authority (each, an “Assignment Consent”), either as a result of the provisions
thereof or applicable Legal Requirements, and any such Assignment Consent is not
obtained on or prior to the Closing Date, this Agreement and the related
instruments of transfer shall not constitute an assignment or transfer of such
Non-Assignable Asset, and such Non-Assignable Asset shall not be included in the
Purchased Assets. Instead, without limiting Seller’s obligations under Section
6.5, each of the parties hereto shall use commercially reasonable efforts to
obtain all such Assignment Consents after the Closing Date and after any such
Assignment Consents are obtained the Seller Entities shall assign to Purchaser
or its designee such Non-Assignable Assets for no additional consideration.
Following any such assignment, such assets shall be deemed Purchased Assets for
purposes of this Agreement.


(b)    For a period of two (2) years after the Closing and subject to payment of
the Purchase Price by Purchaser pursuant to Section 2.1, Seller shall and shall
cause the Seller Subsidiaries and their Affiliates to (i) cooperate with
Purchaser or its designees in any commercially reasonable arrangement designed
to provide Purchaser or its designee with all of the rights and benefits of the
Non-Assignable Assets after the Closing as if the appropriate Assignment
Consents had been obtained (including enforcement for the benefit of Purchaser
of any and all rights of any Seller Entity or its Affiliates against any other
party arising out of any breach or cancellation of any such Non-Assignable
Assets by such other party and, if requested by Purchaser, acting as an agent on
behalf of Purchaser or as Purchaser shall otherwise reasonably require),
including by granting subleases or other rights and establishing arrangements
whereby Purchaser or its designee shall undertake the obligation to perform
under Assigned Contracts. Seller shall advise Purchaser in writing at least two
(2) Business Days prior to the Closing with respect to any Assigned Contract or
Governmental Approval that Seller knows or has substantial reason to believe
will or may not be assignable or transferable to Purchaser hereunder at the
Closing.


(c)    With respect to any Governmental Approval that is a Non-Assignable Asset,
notwithstanding any other provision of this Agreement, the Seller Entities’
liabilities and obligations with respect thereto shall


4

--------------------------------------------------------------------------------





cease in all respects as of the date that is two (2) years after the Closing
Date. On and after such date, the Seller Entities shall have no ongoing
liabilities or obligations to Purchaser whatsoever in relation to such
Governmental Approvals or the Products approved, cleared, marketed or sold under
such Governmental Approvals, including any obligation to assist in the transfer
of any such Governmental Approvals. On and after such date, the Seller Entities
shall have the right, exercisable in their sole discretion, to cease, or cause
to cease, the maintenance of such Governmental Approvals in the applicable
issuing countries or territories, and to terminate the same.


1.5    Shared Contracts. Seller shall use commercially reasonable efforts prior
to the Closing to cause the counterparty to each Shared Contract to consent to
the partial assignment of those rights of the applicable Seller Subsidiary under
such Shared Contract related to a Product, or to otherwise reasonably cooperate
with Purchaser in Purchaser’s efforts to enter into a new contract with such
counterparty on substantially the same terms as exist under such Shared
Contract, in each case as of the Closing; provided, however, that nothing in
this Section 1.5 shall require any of the Seller Entities or any of their
Affiliates to pay any fee or other payment, or incur any liability or out of
pocket expense in connection with the efforts set forth in this Section 1.5
(other than any fees and expenses payable to attorneys or other advisors
retained by a Seller Entity in connection with the foregoing). The portion
related to the Products of each such Shared Contract for which the parties have
received consent to such partial assignment shall thereafter be deemed to be an
Assigned Contract hereunder and, if applicable, the Seller Entities shall wholly
assign, or partially assign, such portion to Purchaser as of the Closing. Any
Shared Contract for which the arrangements described in this Section 1.5 could
not be entered into prior to the Closing shall be a Non-Assignable Asset subject
to Section 1.4. The portion related to the Products of each such Shared Contract
for which the parties have not received consent to such partial assignment shall
thereafter be deemed to be an Excluded Liability.


ARTICLE 2


CONSIDERATION FOR TRANSFER


2.1    Purchase Price and Assumption of Assumed Liabilities.


(a)    As full consideration for the sale, transfer, conveyance, assignment and
delivery to Purchaser of the Purchased Assets by the Seller Entities, Purchaser
shall (i) deliver to Seller (for the further payment to the Seller Entities) at
the Closing a wire transfer(s) of immediately available funds in an amount equal
to $100,000,000, plus the amount, if any, by which the Estimated Inventory is
greater than the Closing Date Inventory Target, minus the amount, if any, by
which the Closing Date Inventory Target is greater than the Estimated Inventory,
in the aggregate (collectively, the “Estimated Purchase Price” and, subject to
the adjustment set forth in Section 2.2, the “Purchase Price”) and (ii) assume
at the Closing and subsequently, in due course in accordance with the terms
applicable thereto, pay, perform and discharge the Assumed Liabilities. The
Purchase Price shall be paid by wire transfers of immediately available funds to
the wire transfer address of Seller as provided to Purchaser on or before the
second (2nd) Business Day prior to the Closing Date.


(b)    Not less than two (2) Business Days prior to the anticipated Closing
Date, Seller shall deliver to Purchaser a good-faith estimate, calculated in
accordance with the Accounting Protocol, which shall set forth the estimated
amount of Purchased Inventory of the Product Lines (the “Estimated Inventory”)
with reasonably detailed supporting documentation, as of 11:59 p.m., Eastern
time, on the Business Day immediately preceding the Closing Date and determined
in accordance with the Accounting Protocol. Purchaser shall be entitled to
review and provide comments to Seller on the calculations of the Estimated
Inventory and the components thereof. Seller shall in good faith consider and
discuss with Purchaser any comments that Purchaser makes on such calculations
and may, if Seller, in its reasonable discretion, considers it appropriate in
light of timing, facts and circumstances, re-issue the Estimated Inventory prior
to the Closing, and any such re-issued Estimated Inventory shall serve as the
basis for calculating the Estimated Purchase Price for purposes of Closing and
the provisions of Section 2.2.


2.2    Purchase Price Adjustment; Procedures for Calculating and Paying the
Purchase Price Adjustment.


(a)    Purchase Price Adjustment. After the Closing, the Purchase Price shall be
adjusted by an amount (the “Purchase Price Adjustment”) determined in accordance
with this Section 2.2.


(b)    Procedures for Calculating and Paying the Purchase Price Adjustment.


(i)    Calculation. As soon as practicable after the Closing Date but in no
event later than the sixtieth (60th) day after the Closing Date, Purchaser shall
prepare or cause to be prepared, and shall deliver to Seller, a calculation of
the Purchased Inventory of the Product Lines (the “Closing Inventory”) as of the
Closing (the “Closing Date Statement”) together with reasonably detailed
supporting documentation. The Closing Date Statement


5

--------------------------------------------------------------------------------





shall be prepared in accordance with the Accounting Protocol. If Seller shall
have any objections to the Closing Date Statement, including whether Purchaser
has applied the Accounting Protocol in the preparation of the Closing Date
Statement, Seller shall notify Purchaser in writing no later than thirty (30)
days after receipt of the Closing Date Statement, setting forth with reasonable
specificity its objections (the “Objections”). After the end of such thirty (30)
day period, (i) Seller may not amend or introduce any additional Objections, and
any item not so identified will be deemed agreed to by Seller and will be final
and binding upon the parties and (ii) Seller and Purchaser shall endeavor in
good faith, for a period not to exceed twenty-one (21) days from the date of
delivery of such notice of Objections, to resolve the Objections.


(ii)    Dispute Resolution. If at the end of the twenty-one (21) day period
there are any unresolved Objections, Seller and Purchaser shall submit their
respective determinations and calculations and the items remaining in dispute
for resolution (each a “Final Calculation Statement”) to one of
PricewaterhouseCoopers LLP, Ernst & Young LLP, KPMG International Cooperative or
Deloitte Touche Tohmatsu Limited, or their respective Affiliates, to be mutually
agreed by Purchaser and Seller (the “Accounting Mediator”). The Accounting
Mediator will promptly, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, review only those items and amounts
specifically set forth and objected to in the Final Calculation Statements and
resolve the dispute by assigning a value to such item that is neither greater
than the greatest value for such item nor less than the lowest value for such
item claimed in the Final Calculation Statement of either Seller or Purchaser.
The scope of the disputes to be resolved by the Accounting Mediator shall be
limited to (A) those matters that remain in dispute and that were included in
the Final Calculation Statements, (B) whether, for each calculation of
Inventory, such calculation was prepared in accordance with the Accounting
Protocol, and (C) whether there were any errors in the Final Calculation
Statements, and the Accounting Mediator is not to make any other determination
(including the interpretation of any other provision of this Agreement). The
fees and expenses of the Accounting Mediator will be shared equally by Seller
and Purchaser, and the decision of the Accounting Mediator with respect to the
items of the Final Calculation Statements submitted to it will be final,
conclusive and binding on the parties. Each of the parties to this Agreement
agrees to use its commercially reasonable efforts to cooperate with the
Accounting Mediator and to cause the Accounting Mediator to resolve any dispute
no later than thirty (30) Business Days after such dispute is submitted to the
Accounting Mediator, including furnishing to each other and to the Accounting
Mediator such work papers and other documents and information relating to the
Objections as the Accounting Mediator may reasonably request and are available
to that party (or its independent public accountants). For purposes of complying
with this Section 2.2, Purchaser and Seller will be afforded the opportunity to
present to the Accounting Mediator any material related to the Objections and to
discuss the items with the Accounting Mediator.


(iii)    Amount. The Purchase Price Adjustment (which may be positive, negative
or zero) shall be calculated as an amount equal to the Closing Inventory minus
the Estimated Inventory. If the Purchase Price Adjustment as finally determined
(whether by agreement of Purchaser and Seller, lapse of time or resolution of
the Objections) is positive, Purchaser shall pay to Seller an amount equal to
the Purchase Price Adjustment. If the Purchase Price Adjustment as finally
determined is negative, Seller shall pay to Purchaser an amount equal to the
absolute value of the Purchase Price Adjustment.


(iv)    Payment. Payment of the Purchase Price Adjustment, if any, shall be made
by Purchaser or Seller, as the case may be, by wire transfer of immediately
available funds to the wire transfer address of the other party not later than
the fifth (5th) Business Day following the date on which the period for
Objections has expired or, if any Objections are asserted, not later than the
fifth (5th) Business Day following the date on which the procedures for
resolution of the Objections in this Section 2.2 have been completed. The wire
transfer address for such payment shall be designated by Purchaser or Seller, as
the case may be, by notice to the other party on or before the second (2nd)
Business Day prior to the date for payment set forth above.


2.3    Withholding Taxes. Purchaser or any of its designated Affiliates shall be
entitled to deduct and withhold (without duplication) from the Purchase Price or
other payments required to be made in accordance with this Agreement, such
amounts as Purchaser is required to deduct and withhold with respect to the
making of such payment under any provision of federal, state, local or foreign
Tax or Legal Requirement, as reasonably determined by Purchaser after reasonable
consultation with Seller and after providing Seller with any supporting
documentation reasonably requested by Seller. Each of Purchaser and Seller shall
take all commercially reasonable actions necessary or advisable to reduce or
eliminate all such required deduction and withholding.




6

--------------------------------------------------------------------------------





ARTICLE 3


CLOSING AND CLOSING DELIVERIES


3.1    Closing; Time and Place. The closing of the Transactions (the “Closing”)
shall occur at the offices of Skadden, Arps, Slate, Meagher & Flom LLP
(“Skadden”), Four Times Square, New York, New York 10036 (or, if agreed by the
parties, electronically through the exchange of documents), at 10:00 a.m.,
Eastern time, on the second (2nd) Business Day after the day on which all of the
conditions to closing set forth in Article 8 are satisfied or waived (other than
conditions that are intended to be satisfied at the Closing), or at such other
date, time or place as the parties may agree (the “Closing Date”).


3.2    Deliveries by Seller Entities. At the Closing, Seller shall deliver, or
shall undertake to procure that the Seller Subsidiaries deliver, to Purchaser,
each of the following items, duly executed and delivered by the applicable
Seller Entities:


(a)    General Assignment and Bill of Sale. General Assignment and Bill of Sale
covering all of the applicable Purchased Assets, substantially in the form
attached hereto as Exhibit B (the “General Assignment and Bill of Sale”);


(b)    Purchaser Assignment and Assumption Agreements. One or more Purchaser
Assignment and Assumption Agreements between various Seller Entities and
Purchaser enforceable in various jurisdictions covering the assignment to, and
assumption by, Purchaser of the Assumed Liabilities, including specific foreign
agreements, the Purchased Inventory and specified manufacturing assets, in forms
to be mutually agreed upon by the parties (“Purchaser Assignment and Assumption
Agreements”);


(c)    Intellectual Property Assignments. (i) A patent assignment (the “Patent
Assignment”), substantially in the form of Exhibit C attached hereto, for all of
the patents or Patent Rights listed on Schedule 4.6(a) and (ii) a trademark
assignment (the “Trademark Assignment”), substantially in the form of Exhibit D
attached hereto, for all of the Trademarks listed on Schedule 4.6(a);


(d)    Transition Services Agreement. A transition services agreement,
substantially in the form attached hereto as Exhibit E (the “Transition Services
Agreement”), obligating the Seller Entities and certain of their Affiliates to
provide certain transition services to Purchaser and certain of its Affiliates
after the Closing;


(e)    Contract Manufacturing Agreement. A contract manufacturing agreement,
substantially in the form attached hereto as Exhibit F (the “Contract
Manufacturing Agreement”) obligating Seller to supply Purchaser with certain
products;


(f)    Distribution Agreement. A distribution agreement, substantially in the
form attached hereto as Exhibit G (the “Distribution Agreement”) obligating
Seller to distribute certain products on Purchaser’s behalf;


(g)    Patent and Know-How License Agreement. The patent and know-how license
agreement, substantially in the form of Exhibit H (the “Patent and Know-How
License Agreement”);


(h)    Books and Records. The Books and Records;


(i)    Certificate of Representations, Warranties and Covenants. A certificate
executed on behalf of Seller by an executive officer of Seller, dated as of the
Closing Date, certifying as to the matters in Section 8.1(a); and


(j)    FIRPTA Certificate. A certification conforming to the requirements of
Treasury Regulation Section 1.1445-2(b)(2) with respect to the Seller Entities
that are “United States persons” within the meaning of Section 7701 of the Code
and applicable Treasury Regulations, dated as of the Closing Date, in form and
substance reasonably acceptable to Purchaser.


3.3    Deliveries by Purchaser. At the Closing, Purchaser shall deliver to
Seller the following items, duly executed by Purchaser as applicable:


(a)    Wire Transfer. One or more wire transfers in the aggregate amount of the
Estimated Purchase Price in immediately available funds in accordance with
Section 2.1;General Assignment and Bill of Sale. The General Assignment and Bill
of Sale;


7

--------------------------------------------------------------------------------







(c)    Purchaser Assignment and Assumption Agreements. The Purchaser Assignment
and Assumption Agreements;


(d)    Intellectual Property Assignments. The Patent Assignment and the
Trademark Assignment;


(e)    Transition Services Agreement. The Transition Services Agreement;


(f)    Contract Manufacturing Agreement. The Contract Manufacturing Agreement;




(g)    Distribution Agreement. The Distribution Agreement;


(h)    Patent and Know-How License Agreement. The Patent and Know-How License
Agreement;


(i)    Sublicense Agreement. A sublicense agreement, substantially in the form
attached hereto as Exhibit I (the “Sublicense Agreement”), related to the
sublicense to Seller for the Navarre VacuBag Drainage Bag of the patents and
patent applications licensed pursuant to the Henry Jackson License Agreement;
and


(j)    Certificate of Representations, Warranties and Covenants. A certificate
executed on behalf of Purchaser by an executive officer of Purchaser, certifying
as to the matters in Section 8.2(a).


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth on Schedule 4 of the Project Rhodes Disclosure Schedule or
the Project Corfu Disclosure Schedule (together, the “Seller Disclosure
Schedule”) attached to this Agreement, Seller hereby represents and warrants to
Purchaser as follows as of the date hereof and as of the Closing (except for
those representations and warranties made as of a particular date, in which case
Seller represents to Purchaser as follows as of such date):
4.1    Organization and Good Standing. (a) Each Seller Entity is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (b) each Seller Entity is duly qualified to conduct business and
in good standing under the laws of each jurisdiction in which the operation of
the Product Lines and assets (including the Purchased Assets) that such Seller
Entity operates or owns requires such qualification, except for failures that do
not have a Material Adverse Effect; and (c) each Seller Entity has full power
and authority required to own, lease and operate its assets and to carry on the
Product Lines that it operates as now being conducted.
4.2    Financial Information; No Undisclosed Liabilities
(a)    Schedule 4.2(a) hereto includes unaudited selected financial items from
an income statement and unaudited selected asset information, in each case (i)
as of, and for the six (6) months ended, June 30, 2017 for certain assets
exclusively related to the final assembly and packaging of the Corfu Product
Line (collectively, the “Corfu Financial Information”) and (ii) as of, and for
the nine (9) months ended, June 30, 2017 for certain assets primarily used in
the finished goods manufacturing of the Rhodes Product Line (together with the
Corfu Financial Information, the “Financial Information”). The Financial
Information (i) has been prepared from and in accordance with the Books and
Records of the Seller Entities and (ii) has been maintained in accordance with
the business and accounting practices and internal controls and policies of the
Seller Entities. The Financial Information was prepared internally, has not been
audited, is subject to normal year-end adjustments and lacks footnotes. The
Financial Information fairly presents in all material respects the revenues and
cost of goods sold with respect to the Products as of the dates and for the
periods indicated therein. Otherwise, the Financial Information (x) includes
information with respect to the Products as of the dates and for the periods
indicated therein only with respect to the financial statement line items
identified in Schedule 4.2(a) (and not other line items that would be required
to be included in an income statement or balance sheet prepared in accordance
with GAAP) and (y) does not include “Operating Expenses” line items identified
in the Financial Information, such as costs allocated to the Products based on a
percentage of the revenue of the operating segment of which the Products
business unit is a part, and does not include allocations of corporate overhead
expenses, including costs of information technology, legal, finance and
accounting, human resources, regulatory and quality, tax or treasury functions,
or other similar shared costs or allocations that would be attributable to the
Products in an income statement prepared in accordance with GAAP.


8

--------------------------------------------------------------------------------





(b)    Except (i) as set forth on Schedule 4.2(b), (ii) Liabilities reflected in
the Financial Information, and (iii) Liabilities incurred by the Seller Entities
or their Affiliates in the ordinary course of business since the date of the
Financial Information and which are not, individually or in the aggregate,
material to the Products, the Purchased Assets or the Product Lines, taken as a
whole, none of the Seller Entities or any of their Affiliates have incurred any
Liabilities arising out of or related to the Products, the Purchased Assets, the
Product Lines or the exploitation of the Products or Product Lines (as conducted
by the Seller Entities as of the date hereof) of any kind whatsoever, whether
accrued, fixed, absolute, contingent, known, unknown, determined, determinable
or otherwise (and whether due or become due) that do not solely constitute
Excluded Liabilities.
4.3    Purchased Inventory. All of the items in the Purchased Inventory (i) are
in all material respects of a quality and quantity saleable in the ordinary
course of business and (ii) meet current industry standards and specifications,
in all material respects.
4.4    Absence of Changes
(a)    Since December 31, 2016 through the date hereof (x) the Product Lines
have been operated in the ordinary course of business and (y):
(i)    no Seller Entity or any of its Affiliates has made capital expenditures
or entered into any commitment therefore with respect to the Product Lines in an
amount greater than $150,000, except in the ordinary course of business;


(ii)    no Seller Entity or any of its Affiliates, with respect to the Product
Lines, has mortgaged, pledged or subjected to any Encumbrance (other than
Permitted Encumbrances) any of its assets (whether tangible or intangible) or
properties with a fair market value in excess of $150,000 in the aggregate,
except in the ordinary course of business;


(iii)    no Seller Entity or any of its Affiliates, with respect to the Product
Lines, has incurred, assumed or guaranteed any indebtedness for borrowed money,
except as would not constitute an Assumed Liability;


(iv)    no Seller Entity or any of its Affiliates, with respect to the Product
Lines, has made any loan (or forgiven any loan to), or entered into any other
transaction with, any of its current or former Representatives other than
employment or consulting relationships in the ordinary course of business,
except as would solely constitute an Excluded Liability;


(v)    no Seller Entity or any of its Affiliates, with respect to the Product
Lines, has sold, assigned, transferred, conveyed, licensed, leased or otherwise
disposed of or agreed to sell, assign, transfer, convey, license, lease or
otherwise dispose of any material portion of its assets or properties, except
for the sale of inventories in the ordinary course of business;


(vi)    no Seller Entity or any of its Affiliates, with respect to the Product
Lines, has cancelled or compromised any material debt or material claim, or
waived, compromised or released any material right, except with respect to any
Excluded Asset or Excluded Liability;


(vii)    no Seller Entity or any of its Affiliates, with respect to the Product
Lines, has entered into, accelerated, terminated, materially modified or
cancelled any Material Contract or Governmental Approval, other than in the
ordinary course of business; and


(viii)    no Seller Entity or any of its Affiliates, with respect to the Product
Lines, has executed any Contract or letter of intent (whether or not binding)
relating to any of the foregoing.


(b)    Since December 31, 2016, (x) no event, development or circumstance has
occurred, or would be reasonably expected to occur, that has had a Material
Adverse Effect and (y) no material damage, destruction, loss or casualty of or
to any of the Purchased Assets has occurred.


4.5    Taxes




9

--------------------------------------------------------------------------------





(a)    Except as set forth in Section 4.5(a) of the Seller Disclosure Schedule,
all material Tax Returns in respect of or in relation to the Purchased Assets
required to be filed have been timely filed (taking into account any extensions
of time in which to file). All such Tax Returns are correct and complete in all
material respects and all taxes shown as due on such Tax Returns have been
timely paid.


(b)    Except as set forth in Section 4.5(b) of the Seller Disclosure Schedule,
there is no pending material dispute, audit or claim regarding Taxes pending
against any Seller Entity with respect to or in relation to any Purchased Asset
claimed or raised by any Tax Authority in writing.


(c)    There are no outstanding Encumbrances for material Taxes other than
Permitted Encumbrances on the Purchased Assets.


(d)    Notwithstanding any provisions of this Agreement to the contrary, the
foregoing provisions of this Section 4.5 constitute the sole representations or
warranties of the Seller Entities relating to Taxes. Nothing in the Agreement,
including this Section 4.5, shall be construed as providing a representation or
warranty with respect to the existence, amount, expiration date or limitations
on (or availability of) any Tax attribute (including methods of accounting).


4.6    Intellectual Property.


(a)    The Seller Entities solely own, and possess valid and legally enforceable
rights in the Seller Intellectual Property to use, utilize and exploit as
currently used, utilized and exploited, all Seller Intellectual Property, free
and clear of all Encumbrances (other than Permitted Encumbrances), except as set
forth on Schedule 4.6(a); provided, that the foregoing representation and
warranty shall not be deemed to constitute a representation and warranty with
respect to infringement, misappropriation, or violation of Intellectual Property
of third parties (which is addressed below in this Section 4.6). Schedule 4.6(a)
sets forth a correct and complete list of all Seller Registered Intellectual
Property Rights assigned, transferred, and conveyed to Purchaser hereunder.


(b)    All of the Seller Registered Intellectual Property Rights are subsisting
(other than those of the Patent Rights identified on Schedule 4.6(a) to have
been expired, abandoned, or cancelled) and, to the knowledge of the Seller,
valid and in full force and effect. Any and all renewal and maintenance fees,
annuities or other fees payable to any Governmental Authority to maintain any of
the Seller Registered Intellectual Property Rights as active and due prior to
and on the date hereof have been paid in full to such Governmental Authority.
Any and all filings, submissions and responses to any Governmental Authority
necessary to maintain the Seller Registered Intellectual Property Rights has
been timely made with such Governmental Authority. Other than as set forth on
Schedule 4.6(a), to the knowledge of the Seller, as of the date hereof, no
payments are owed, and no filings, submissions, or responses must be made,
during the period of ninety (90) days following the Closing Date for any Seller
Registered Intellectual Property Rights.


(c)    (i) Other than the Intellectual Property Rights licensed from another
Person as set forth on Schedule 4.6(c) under the Contracts identified therein
(the “Third Party Intellectual Property”), the Seller Entities do not use or
exploit any Intellectual Property Rights of any other Person in connection with
any Product Line, (ii) the Seller Entities have had the full right to use,
utilize, and exploit any Third Party Intellectual Property to the extent that
any Third Party Intellectual Property is or has been used, utilized, or
exploited in connection with the development, design, making, use, offer, sell,
service, importation, or exportation of any Product and (iii) the Seller
Intellectual Property and the Third Party Intellectual Property constitute all
of the material Intellectual Property Rights necessary for any use of any
Product and the operation of the Product Lines; provided, that the foregoing
representations and warranties shall not be deemed to constitute a
representation and warranty with respect to infringement, misappropriation, or
violation of Intellectual Property of third parties (which is addressed below in
this Section 4.6).


(d)    To the knowledge of Seller, as of the date hereof, none of the Products,
the use of any Product, or the operation of the Product Lines infringes,
misappropriates, or otherwise violates any Intellectual Property Rights, and the
Seller Entities have not received within four (4) years prior to the date
hereof, notice of any allegation of any such infringement, misappropriation, or
violation.


(e)    To Seller’s knowledge, as of the date hereof, no Person is, or during the
four (4) years prior to the date hereof was, infringing, misappropriating, or
otherwise violating any Seller Intellectual Property. None of the Seller
Entities has in the four (4) years prior to the date hereof given notice to any
third party, and no


10

--------------------------------------------------------------------------------





Proceeding has been initiated, threatened in writing, or is pending as of the
date hereof or in the four (4) years prior to the date hereof against any third
party, asserting any infringement, misappropriation, or violation of any Seller
Intellectual Property. Except as set forth in Schedule 4.6(e), as of the date
hereof, the Seller Entities are not subject to any claim by any other Person
seeking indemnification, defense or otherwise to be held harmless with respect
to any Seller Intellectual Property.


(f)    To Seller’s knowledge, as of the date hereof, other than applications
for, or ex parte prosecution with respect to, Patent Rights, Trademarks or other
Intellectual Property Rights listed on Schedule 4.6(a), (i) there are no
Proceedings before any Governmental Authority (including before the United
States Patent and Trademark Office) anywhere in the world challenging any of the
Seller Intellectual Property, and (ii) to Seller’s knowledge, no Proceeding has
been initiated, threatened in writing, or is pending against any of the Seller
Entities, and no notice by any Person has been received in the past four (4)
years prior by any of the Seller Entities, that challenges the validity or
enforceability of, or any ownership or right of any of the Seller Entities
regarding, any Seller Intellectual Property.


(g)    Each employee or contractor of the Seller Entities involved in the
invention, development, creation, reduction to practice, or discovery of any
Seller Intellectual Property has signed and executed a valid and enforceable
assignment irrevocably transferring or pursuant to operation of law has
irrevocably transferred all rights, title, and interest of such employee or
contractor in or to such Seller Intellectual Property to the Seller Entities.
The Seller Entities have taken commercially reasonable measures to preserve and
maintain the confidentiality of all Trade Secrets and other material
confidential information of the Seller Entities included in the Purchased Assets
that is confidential, secret, or subject to any disclosure limitation. The
Seller Entities have taken commercially reasonable measures to preserve and
maintain the confidentiality of all Trade Secrets and other confidential
information of any other Person in the possession and control of the Seller
Entities in connection with the Product Lines. No Trade Secrets and other
material confidential information included in the Seller Intellectual Property
was, to Seller’s knowledge, disclosed, provided, or made available by the Seller
Entities to any Person other than under reasonable written confidentiality and
non-disclosure agreements (or similar obligations by operation of law) or, for
employees of the Seller Entities, a written employment agreement or binding
policy including reasonable confidentiality and non-disclosure requirements (or
similar obligations by operation of law).


(h)    The Seller Entities are in compliance in all material respects with all
applicable Legal Requirements, and otherwise their posted privacy policies
regarding the collection, receipt, use, privacy and protection of any
information and data from customers or other Persons (including personally
identifiable information and data) collected or otherwise obtained by the Seller
Entities that are part of the Purchased Assets (the “Collected Information”).
The Seller Entities have used commercially reasonable security measures and
safeguards intended to detect and prevent any security breaches and to protect
the Collected Information from illegal or unauthorized access, use or processing
by its personnel or third parties, or access, use, or processing by its
personnel or third parties in a manner in violation of, or inconsistent with
applicable law and the applicable posted privacy policies of the Seller
Entities. To the knowledge of Seller, as of the date hereof, no Person has
gained unauthorized access to or made any unauthorized use or processing of any
Collected Information in any material respect. Without limiting the foregoing,
the Seller Entities have implemented and fully documented commercially
reasonable information security, backup, disaster recovery, vendor management,
support and maintenance and incident response controls, processes, safeguards
and policies with respect to any company system on which any Collected
Information was stored. As of the date hereof, no claims have been asserted or
threatened in writing against the Seller Entities by any Person alleging any
material violation of any individual’s privacy, personal or confidentiality
rights related to any Collected Information.


4.7    Authority; Binding Nature of Agreements


(a)    Seller has all requisite corporate power and authority to execute and
deliver this Agreement and to carry out the provisions of this Agreement. Each
Seller Entity has all requisite corporate power and authority to execute and
deliver the other Transaction Agreements to which such Seller Entity is a party
and to carry out the provisions of the other Transaction Agreements to which
such Seller Entity is a party.


(b)    The execution, delivery and performance by Seller of this Agreement have
been duly and validly authorized and approved by all requisite corporate action
on the part of Seller. The execution, delivery and performance by each Seller
Entity of the other Transaction Agreements to which such Seller Entity is a
party have been, or will be, duly and validly authorized and approved by all
requisite corporate action on the part of such Seller Entity. The execution,
delivery and performance by Seller of this Agreement and the other Transaction
Agreements do not require the approval of the shareholders of Seller.


11

--------------------------------------------------------------------------------







(c)    This Agreement has been duly and validly executed and delivered by
Seller. Each of this Agreement and the other Transaction Agreements to which a
Seller Entity is a party constitutes, or upon execution and delivery will
(assuming due authorization, execution and delivery by Purchaser or its
Affiliates, as applicable) constitute, the legal, valid and binding obligation
of such Seller Entity, enforceable against such Seller Entity in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles related to or
limiting creditors’ rights generally and by general principles of equity.


4.8    No Conflicts; Required Consents. Neither the execution, delivery or
performance of this Agreement nor any other Transaction Agreement by any Seller
Entity nor the consummation of any of the Transactions will:


(a)    conflict with, violate, result in any breach of or constitute a default
under (with or without notice or lapse of time) (i) any of the provisions of the
organizational documents of such Seller Entity, or (ii) any provision of any
Material Contract, or require a Consent under any Material Contract, other than,
in the case of clause (ii), such conflicts, violations, breaches, defaults or
failures to obtain Consent that, alone or in the aggregate, would not have a
material adverse impact on the Purchased Assets, the Product Lines or the
ability of any of the Seller Entities to timely consummate the Transactions;


(b)    other than with respect to the FTC Order and the Antitrust Laws, and
except as, alone or in the aggregate, would not have a material adverse impact
on the Purchased Assets, the Product Lines or the ability of any of the Seller
Entities to timely consummate the Transactions, (i) give any Governmental
Authority or other Person the right to exercise any remedy or obtain any relief
under any Legal Requirement or any Order to which such Seller Entity is bound or
any of the Purchased Assets is subject (ii) violate or conflict with any
provision of, or result in the breach of, any Legal Requirement applicable to
Seller or require any Consent of any Person (other than pursuant to any
Contract) or (iii) constitute a default under or give any Person the right to
declare a default of, exercise any remedy under, accelerate the performance of,
cancel, terminate, modify or receive any payment under any Material Contract or
otherwise result in the termination of a Material Contract;


(c)    result in the imposition or creation of any material Encumbrance (other
than Permitted Encumbrances) upon or with respect to, or result in the material
imposition of additional obligations or material loss of rights under, any
Purchased Asset; or


(d)    other than with respect to the FTC Order and the EC, require such Seller
Entity to make or deliver any material filing or material notice to a
Governmental Authority, other than reporting under the U.S. Securities Exchange
Act of 1934, as amended.


4.9    Material Contracts.


(a)    Schedule 4.9 sets forth an accurate, correct and complete list of any
Contracts entered into by any Seller Entity that apply exclusively to the
operation of the Product Lines and to which any of the descriptions set forth
below apply (the Contracts required to be so listed, the “Material Contracts”):


(i)    any Contract for capital expenditures in excess of $150,000;


(ii)    any Contract with an agent, customer or distributor that resulted in
sales of greater than (A) $500,000 of the Rhodes Products in the twelve (12)
month period ended December 31, 2016 or (B) $250,000 of the Corfu Products in
the twelve (12) month period ended December 31, 2016;


(iii)    any Contract with a vendor or supplier that resulted in payments by the
Seller Entities of greater than (A) $150,000 with respect to the Rhodes Products
in the twelve (12) month period ended December 31, 2016 or (B) $150,000 with
respect to the Corfu Products in the twelve (12) month period ended December 31,
2016;


(iv)    any lease or other Contract under which a Seller Entity, with respect to
the Product Lines, is a lessee of, or holds or operates, any machinery,
equipment, vehicle or other tangible personal property owned by a third party
that requires rental payments in excess of $150,000 per annum;




12

--------------------------------------------------------------------------------





(v)    any mortgage, indenture, security agreement, pledge, note, loan agreement
or guarantee in respect of indebtedness for borrowed money or any agreement that
creates an Encumbrance (other than a Permitted Encumbrance) on any Product,
Product Line or Purchased Asset;


(vi)    any Contract containing covenants not to compete in any line of business
or with any Person in any geographical area;


(vii)    any Contract that is a license of (A) material Seller Intellectual
Property or (B) Third Party Intellectual Property (other than commercially
available software or hardware licensed under general commercially available
standard terms therefor or non-exclusive (or immaterial exclusive in-bound)
licenses granted in the ordinary course having an aggregate value of no more
than $150,000 per license);


(viii)    any Contract related to the acquisition of a business or the equity
of, or joint venture with, any other Entity;


(ix)    any Contract for the joint development of any product;


(x)    any other Contract which provides for payment or performance by either
party thereto having an aggregate value of $250,000 or more on an annual basis,
other than any Contract with an agent or distributor that is not required to be
disclosed pursuant to Section 4.9(a)(ii); and


(xi)    any proposed arrangement of a type that, if entered into, would be a
Contract described in any of (i) through (x) above.


(b)    Seller has made available to Purchaser, or will make available to
Purchaser prior to Closing, accurate, correct and complete copies of all
Assigned Contracts (or written summaries of the material terms thereof, if not
in writing).


(c)    Each Assigned Contract is valid and in full force and effect, is
enforceable by a Seller Entity and, to Seller’s knowledge, represents the valid
and binding obligation of the other party or parties thereto, in each case,
enforceable in accordance with its terms, except where the failure to be valid
and in full force and effect is not material to the operation of the Product
Lines, taken as a whole, and subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights generally and to general principles of equity.


(d)    No Seller Entity is in material default or material breach, and no party
has notified any Seller Entity that it is in material default or material breach
under any Assigned Contract. No event has occurred, and no circumstance or
condition exists, that might (with or without notice or lapse of time) (i)
result in a material violation or material breach of any Assigned Contract or
(ii) give any Person the right to accelerate the maturity or performance of any
Assigned Contract, or to cancel, terminate or modify any Assigned Contract.


4.10    Insurance. Certain insurance policies currently in force will cease to
provide coverage for the Purchased Assets effective upon Closing. There are no
insurance policies or fidelity bonds that are part of the Purchased Assets or
which will continue to provide insurance for the Purchased Assets subsequent to
the Closing Date.


4.11    Compliance with Laws. Except with respect to Legal Requirements related
to Taxes, Intellectual Property Rights, Trade Control Laws or Anti-Corruption
Laws, which shall be governed exclusively by Sections 4.5 (with respect to
Taxes), 4.6 (with respect to Intellectual Property Rights), 4.16 (with respect
to Trade Control Laws) and 4.17 (with respect to Anti-Corruption Laws), since
June 30, 2014, each Seller Entity, with respect to the Product Lines has
complied with each Legal Requirement and Order that is applicable to it in
connection with any of its properties, assets, operations or business, except
for those failures to comply that have not had, and reasonably would not be
expected to have, a Material Adverse Effect. Since June 30, 2014, no Seller
Entity, with respect to the Product Lines, has received any written notice from
any third party that such Seller Entity is or may be in material violation of,
or has failed to comply in any material respect with, any Legal Requirement or
Order. There is no material investigation or action pending, or to Seller’s
knowledge threatened in writing, by any Governmental Authority against any
Seller Entity with respect to the Purchased Assets, the Product Lines or the
Assumed Liabilities.


4.12    Governmental Approvals; Product Liability.




13

--------------------------------------------------------------------------------





(a)    Within the last three (3) years prior to the date of this Agreement, (i)
neither Seller nor any of the Seller Subsidiaries has initiated any material
recall, corrective action, market withdrawal or replacement, stock recovery,
safety alert or other field action relating to any Products (and to the
knowledge of Seller none are threatened in writing or pending) and (ii) no
report of any material safety issue or material defect or malfunction involving
any Product has been filed or is required to have been filed with any Regulatory
Authority under any United States or foreign Legal Requirement. There are no
pending, and within the last thirty-six (36) months prior to the date of this
Agreement, there have not been any, actions, claims or, to the knowledge of
Seller, written threats thereof related to product liability involving any
Products, and no such actions, claims or written threats have been settled,
adjudicated or otherwise disposed of within the thirty-six (36) months prior to
the date of this Agreement.


(b)    As of the date hereof, there are no citations, decisions, adjudications
or statements, in each case issued in writing, by any Regulatory Authority, and
neither Seller nor any of the Seller Subsidiaries is subject to any Order,
asserting that any Product is defective or unsafe in any material respect,
resulting from design defects or otherwise, or fails in any material respect to
meet any standards promulgated by any rule or regulation promulgated by any
Regulatory Authority. Seller has no knowledge of any fact or condition related
to any Product that would be reasonably expected to impose upon any Seller
Entity a duty to conduct a Recall with regard to any Product or material
Liabilities for returns or other product liability claims with respect to any
Product, including from any material design defect. The Seller Entities, with
respect to the Product Lines, (i) have obtained all applicable Governmental
Approvals required by any Regulatory Authority to manufacture, market, store,
distribute and sell the Products and otherwise to operate the Product Lines in
material compliance with applicable Legal Requirements and (ii) have made all
material filings with, and given all material notifications to, all Regulatory
Authorities as required by all applicable Legal Requirements, and all such
filings and notifications were complete and accurate in all material respects on
the date filed (or were corrected in or supplemented by a subsequent filing).
All Governmental Approvals with respect to the Products that are necessary to
the operation of the Product Lines as of the date hereof are set forth in
Schedule 4.12(b) and remain valid and in full force and effect.


(c)    There is no Proceeding pending or, to the knowledge of Seller, threatened
in writing that could result in the suspension, termination, revocation,
cancellation, material limitation or material impairment of any Governmental
Approval, filing or notification identified in Schedule 1.1(e), or of any
currently conducted Product research, development, testing, manufacturing,
marketing, distribution or sales activities.


(d)    The Seller Entities have made available to Purchaser accurate and
complete copies of all of the Governmental Approvals, filings and notifications
identified in Schedule 1.1(e) (which includes all Governmental Approvals,
filings and notifications held by the Seller Entities), including all renewals
thereof and all amendments thereto.


(e)    The Seller Entities, and, to the knowledge of Seller, any officer,
employee or agent of the Seller Entities, have not been excluded or threatened
with exclusion from participation in any federal health care program or
convicted of any crime or engaged in any conduct for which a person reasonably
could be subject to exclusion from participation in any federal healthcare
program under Section 1128 of the Social Security Act.


4.13    Proceedings and Orders.


(a)    There is no material Proceeding pending or, to the knowledge of Seller,
threatened in writing against any Seller Entity or any of their Affiliates with
respect to the Product Lines. To Seller’s knowledge, no event has occurred, and
no condition or circumstance exists, that might directly or indirectly give rise
to or serve as a basis for the commencement of any such Proceeding.


(b)    None of the Seller Entities’ (with respect to the Product Lines)
properties, assets, operations or businesses, or any of the Purchased Assets or
Assumed Liabilities, is subject to any Order or any proposed Order, the effect
of which is or would be material to the Product Lines, taken as a whole.


(c)    As of the date hereof, there are no Proceedings pending or, to the
knowledge of Seller, threatened in writing relating to the Product Lines, the
Purchased Assets or the Assumed Liabilities, which have had, or could reasonably
be expected to have, a Material Adverse Effect.


4.14    Title, Condition and Sufficiency of Assets.


(a)    The Seller Entities are the sole and exclusive owners of, and have good
and valid title to, all Purchased Assets (other than with respect to
Intellectual Property Rights (which is addressed in Section 4.6)), free and
clear of all Encumbrances, except for Permitted Encumbrances.


14

--------------------------------------------------------------------------------







(b)    Each piece of machinery and equipment included in the Purchased Assets
has no material defects, is in good operating condition and repair (taking into
account ordinary wear and tear), is adequate and suitable in all material
respects for its use in connection with the operation of the Product Lines.


(c)    The Purchased Assets used in the operation of the Rhodes Product Line and
the Purchased Assets used in the operation of the Corfu Product Line, in each
case, together with (i) the administrative, back-office and professional
services from accounting, audit, compliance, customs, legal, treasury, finance,
tax, human resources, payroll, benefits, information technology, maintenance,
insurance, logistics, marketing, sales, supply chain, customer
service/allocation or other administrative groups, in each case that are
currently provided by the Seller Entities, any of their Affiliates or any third
party to the Product Lines as well as to the Seller Entities or one or more of
their Affiliates generally, (ii) the services from any employees of the Seller
Entities or their Affiliates, (iii) any Contracts as to which a Consent is
required in connection with the consummation of the Transactions but not
obtained (provided that, for the avoidance of doubt, this clause (iii) shall not
affect each party’s rights and obligations pursuant to Section 1.4 and Section
6.5), (iv) the services to be provided by the Seller Entities and their
Affiliates to Purchaser and its Affiliates pursuant to this Agreement, the
Transition Services Agreement, the Contract Manufacturing Agreement and the
other agreements contemplated hereby, and (v) any real property used in the
operation of the Product Lines, constitute all of the assets that are necessary
and sufficient to operate the respective Product Lines immediately following the
Closing in all material respects as operated on the date hereof by the
respective Seller Entities and their respective Affiliates. In the event of any
inaccuracy in this Section 4.14(c) due to a good faith omission by Seller of an
asset, such inaccuracy shall be deemed cured if Seller promptly causes such
asset (or the benefits and burdens of such asset) to be transferred to Purchaser
at no additional cost or expense to Purchaser.


4.15    Brokers. Other than with respect to fees or commissions that will be
borne solely by the Seller Entities and do not constitute Assumed Liabilities,
no Seller Entity has retained any broker or finder or incurred any Liabilities
for any brokerage fees, commissions or finders fees with respect to this
Agreement or the Transactions and no broker, finder, investment banker or other
Person is entitled to any fees or commissions in connection with the
Transactions.


4.16    Trade Control Laws. No Seller Entity, with respect to the Product Lines,
nor any of their respective officers, directors or employees, nor to Seller’s
knowledge any Representative of any Seller Entity, with respect to the Product
Lines, is currently, or has been since October 1, 2012: (a) a Sanctioned Person,
(b) organized or resident in a Sanctioned Country, (c) engaged in any dealings
or transactions, directly or indirectly, with any Sanctioned Person or in or
with any Sanctioned Country, or (d) otherwise in violation of applicable
Sanctions Laws, Export-Import Laws, or the anti-boycott laws administered by the
United States Department of Commerce, the United States Customs and Border
Protection and the United States Department of Treasury’s Office of Foreign
Assets Control (collectively, “Trade Control Laws”) that, individually or in the
aggregate, would have or be reasonably expected to have, a Material Adverse
Effect. Since October 1, 2012, all exports, re-exports, imports and transfers by
Seller Entities, with respect to the Product Lines, have been made in material
compliance with Export-Import Laws. Since October 1, 2012, no Seller Entity,
with respect to the Product Lines, has received from any Governmental Authority
or, to Seller’s knowledge, any other Person any notice, inquiry, or internal or
external allegation; made any voluntary or involuntary disclosure to a
Governmental Authority; or conducted any internal investigation or audit, in
each case concerning any actual or potential violation of any Trade Control
Laws.


4.17    Anti-Corruption Laws. No Seller Entity (with respect to the Product
Lines) or any of their respective directors, officers or employees, nor to
Seller’s knowledge, any agent or other third party representative acting on
behalf of any Seller Entity (with respect to the Product Lines), (a) has made
any unlawful payment or given, offered, promised, or authorized or agreed to
give, any money or anything of value, directly or indirectly, to any
Governmental Authority or other Person in violation of any applicable
Anti-Corruption Laws, (b) otherwise violated any applicable Anti-Corruption
Laws, or (c) engaged in off-label, false or misleading promotion, advertising or
marketing of medical devices. Since June 30, 2012, no Seller Entity (with
respect to the Product Lines) has received from any Governmental Authority or,
to Seller’s knowledge, any other Person, any notice, inquiry, or internal or
external allegation; made any voluntary or involuntary disclosure to a
Governmental Authority; or conducted any internal investigation or audit, in
each case concerning any actual or potential violation of any Trade Control Laws
or Anti-Corruption Laws.


4.18    Customers and Suppliers. Schedule 4.18(a) sets forth a list of the top
ten (10) customers of the Rhodes Product Line (with the names of the customers
redacted) and the top ten (10) customers of the Corfu Product Line (with the
names of the customers redacted), each by dollar value of sales to such
customers for the fiscal year ended December 31, 2016. Schedule 4.18(b) sets
forth a list of the top ten (10) suppliers of the Rhodes Product Line and the
top ten (10) suppliers of the Corfu Product Line, each by dollar value of net
purchases from such suppliers, for the fiscal year ended December 31, 2016. No
Seller Entity has received any written notice or, to Seller’s knowledge, oral
notice (i) from any of the customers listed on Schedule 4.18(a) that any such
customer intends to stop, materially decrease the rate of, or materially


15

--------------------------------------------------------------------------------





change the payment or price terms with respect to, buying products from either
of the Product Lines, or (ii) from any of the suppliers listed on Schedule
4.18(b) that any such supplier intends to stop, materially decrease the rate of,
or materially change the payment or price terms with respect to, supplying
products or services to either of the Product Lines.


4.19    Product Warranties. To Seller’s knowledge, each Product sold by any of
the Seller Entities prior to the date of this Agreement (collectively, the
“Specified Products”), at the time of such sale, was in conformity with all
warranties made by the Seller Entities or any of their Affiliates with respect
to such Specified Product. To Seller’s knowledge, none of the Seller Entities
has provided any warranty in respect of any Specified Products other than as may
be set forth in any of the Assigned Contracts.


4.20    No Other Representations. Purchaser acknowledges that no Seller Entity
has made or is making any representations or warranties whatsoever regarding the
subject matter of this Agreement, express or implied, except as contained in the
Transaction Agreements, and that it is not relying and has not relied on any
representations or warranties whatsoever regarding the subject matter of this
Agreement, express or implied, except for the representations and warranties in
the Transaction Agreements.


ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to Seller as follows:
5.1    Organization and Good Standing. Purchaser (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; (b) is duly qualified to conduct business under the laws of each
jurisdiction in which the nature of its business, the operation of its assets or
the ownership or leasing of its properties requires such qualification, except
where the failure to be so qualified has not had a Purchaser Material Adverse
Effect; and (c) has full power and authority required to carry on its business
as now being conducted.
5.2    Authority; Binding Nature of Agreements
(a)    Purchaser has all requisite corporate and other power and authority to
execute and deliver this Agreement and all other Transaction Agreements to which
it is a party and to carry out the provisions of this Agreement and the other
Transaction Agreements.
(b)    The execution, delivery and performance by Purchaser of this Agreement
and the other Transaction Agreements have been duly and validly authorized and
approved by all requisite action on the part of Purchaser. The execution,
delivery and performance by Purchaser of this Agreement and the other
Transaction Agreements do not require the approval of the shareholders of
Purchaser.
(c)    This Agreement has been duly and validly executed and delivered by
Purchaser. Each of this Agreement and the other Transaction Agreements to which
Purchaser is a party constitutes, or upon execution and delivery will (assuming
due authorization, execution and delivery by the Seller Entities, as applicable)
constitute, the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles related to or limiting creditors’ rights generally and by
general principles of equity.
5.3    No Conflicts; Required Consents. Neither the execution, delivery or
performance of this Agreement nor any other Transaction Agreement by Purchaser
will:
(a)    conflict with, violate, result in any breach of or constitute a default
under (i) any of the provisions of the organizational documents of Purchaser;
(ii) any resolution or corporate action of Purchaser; (iii) any of the terms or
requirements of any Governmental Approval held by Purchaser or that otherwise
relates to the Transactions; or (iv) any provision of any Contract binding upon
Purchaser, other than such conflicts, violations, breaches or defaults that,
alone or in the aggregate, would not have a Purchaser Material Adverse Effect;
(b)    other than with respect to Antitrust Laws and except as, alone or in the
aggregate, would not have a Purchaser Material Adverse Effect, (i) give any
Governmental Authority or other Person the right to exercise any remedy or
obtain any relief under any Legal Requirement or any Order to which Purchaser or
any of its assets is bound (ii) violate or conflict with any provision of, or
result in the breach of, any Legal Requirement applicable to Purchaser or (iii)


16

--------------------------------------------------------------------------------





constitute a default under or give any Person the right to declare a default of,
exercise any remedy under, accelerate the performance of, cancel, terminate,
modify or receive any payment under any Contract binding upon Purchaser; or
(c)    other than with respect to the FTC Order and the EC, require Purchaser to
make or deliver any material filing or material notice to a Governmental
Authority, other than reporting under the U.S. Securities Exchange Act of 1934,
as amended.
5.4    Sufficient Funds. Purchaser has as of the date of this Agreement and, at
the time of the Closing shall have, unrestricted cash on hand or committed
existing lines of credit to provide, in the aggregate, sufficient funds to
enable Purchaser to consummate the Transactions and to satisfy its obligations
hereunder, including the payment of the Purchase Price and fees and expenses
relating to the Transactions and the other Transaction Agreements on the terms
and subject to the conditions hereunder and thereunder. Purchaser acknowledges
and agrees that its obligations hereunder are not subject to any conditions
regarding Purchaser’s or any other purchaser’s ability to obtain financing for
the consummation of the Transactions.
5.5    Proceedings and Orders.
(a)    There is no Proceeding pending or, to the knowledge of Purchaser,
threatened in writing against Purchaser that has had a Purchaser Material
Adverse Effect.
(b)    Purchaser is not subject to any Order or any proposed Order that has had
a Purchaser Material Adverse Effect.
5.6    Brokers. Purchaser has not retained any broker or finder or incurred any
Liabilities for any brokerage fees, commissions or finder’s fees with respect to
this Agreement or the Transactions for which Seller or any of its Affiliates is
liable.
5.7    Condition of the Product Lines. Purchaser and its representatives and
agents have made all inspections and investigations of the Product Lines and the
Purchased Assets deemed necessary by Purchaser. Purchaser is purchasing the
Purchased Assets based on the results of its inspections and investigations and
on the representations and warranties of the Seller Entities set forth in this
Agreement or in the other Transaction Agreements. In light of these inspections
and investigations and the representations and warranties made to Purchaser by
Seller in the Transaction Agreements, Purchaser is relinquishing any right to
any claim based on any representations and warranties other than those
specifically included in this Agreement, the other Transaction Agreements and
the certificates and other documents delivered pursuant hereto and thereto. Any
claims Purchaser may have for breach of representation or warranty shall be
based solely on the representations and warranties of Seller set forth in this
Agreement and of the Seller Entities in the Transaction Agreements and the
certificates and other documents delivered pursuant hereto and thereto.
Purchaser acknowledges and agrees that, upon Closing, the Seller Entities shall
sell and convey to Purchaser and Purchaser shall accept the Purchased Assets “as
is, where is, with all faults,” except to the extent expressly provided
otherwise in this Agreement and the certificates and other documents delivered
pursuant hereto and thereto. All warranties of merchantability and fitness for
any particular purpose, and all other warranties arising under the Uniform
Commercial Code (or similar foreign Legal Requirements), are hereby waived by
Purchaser, except to the extent expressly provided otherwise in this Agreement,
the other Transaction Agreements and the certificates and other documents
delivered pursuant hereto and thereto. Purchaser further represents that none of
the Seller Entities, any of their respective Affiliates or any other Person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding any Seller Entity, the Product Lines,
the Products, the Purchased Assets or the Assumed Liabilities not expressly set
forth in this Agreement, the other Transaction Agreements or the certificates or
other documents delivered pursuant hereto or thereto, and none of the Seller
Entities, any of their respective Affiliates or any other Person will have or be
subject to any Liability to Purchaser or any other Person resulting from the
distribution to Purchaser or its representatives, or Purchaser’s use of, any
such information, including any confidential materials provided on behalf of any
Seller Entity relating to the Product Lines or any other document or information
provided to Purchaser or its representatives in connection with the sale of the
Product Lines except as expressly set forth in this Agreement or any other
Transaction Agreement.
ARTICLE 6


17

--------------------------------------------------------------------------------





PRE-CLOSING COVENANTS


6.1    Conduct of the Product Lines Prior to Closing


(a)    Except as contemplated in this Agreement or with the written consent of
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), from the date of this Agreement until the Closing or the earlier
termination of this Agreement pursuant to its terms, Seller shall, and shall
cause its Affiliates to, in each case with respect to the Rhodes Product Line:


(i)    operate the Rhodes Product Line in all material respects in the ordinary
course of business in a manner that is consistent with past practices and
applicable Legal Requirements; and


(ii)    refrain from taking any action which if taken after December 31, 2016,
but prior to the date hereof, would have been required to be disclosed on
Schedule 4.4.


(b)    Except as contemplated in this Agreement or with the written consent of
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), from the date of this Agreement until the Closing or the earlier
termination of this Agreement pursuant to its terms, Seller shall, in each case
with respect to the Corfu Product Line and subject to applicable Legal
Requirement and in accordance with the Bard Merger Agreement, use commercially
reasonable efforts to cause Bard and its Affiliates to:


(i)    operate the Corfu Product Line in all material respects in the ordinary
course of business in a manner that is consistent with past practices and
applicable Legal Requirements; and


(ii)    refrain from taking any action which if taken after December 31, 2016,
but prior to the date hereof, would have been required to be disclosed on
Schedule 4.4.


6.2    Access to Information


(a)    From the date of this Agreement until the Closing, Seller shall, and
shall cause its Affiliates to, (i) permit Purchaser and its Representatives to
have reasonable access, in a manner so as not to interfere with the normal
business operations of the Rhodes Product Line, to all premises, properties,
books, records (including Tax records) contracts and documents to the extent
related to the Rhodes Product Line, (ii) reasonably cooperate with Purchaser and
its Representatives at the reasonable discretion of, and under the supervision
of, Seller or its Representatives, to obtain access to Persons having business
relationships with respect to the Rhodes Product Line, including suppliers,
licensees, customers and distributors, and (iii) furnish Purchaser with all
financial, operating and other data and information related exclusively to the
Rhodes Product Line (including copies thereof) as Purchaser may reasonably
request; provided, however, that Seller shall not be required to permit any
inspection or other access, or to disclose any information that, in the
reasonable judgment of Seller, would: (A) result in the disclosure of any Trade
Secrets material to the business of Seller or its Affiliates, (B) violate any
obligation of Seller or its Affiliates with respect to confidentiality entered
into prior to the date of this Agreement, (C) violate or result in the loss or
material impairment of any information subject to the attorney-client privilege
or the attorney work product doctrine or (D) violate any Legal Requirement.
Purchaser agrees that it shall not undertake any environmental testing in
connection with the access provided in this Section 6.2(a).


(b)    From the date of this Agreement until the Closing, Seller shall, pursuant
to the Bard Merger Agreement, use commercially reasonable efforts to cause Bard
and its Affiliates to, (i) permit or arrange for Purchaser and its
Representatives to have reasonable access, in a manner so as not to interfere
with the normal business operations of the Corfu Product Line, to all premises,
properties, books, records (including Tax records) contracts and documents to
the extent related to the Corfu Product Line, (ii) reasonably cooperate with
Purchaser and its Representatives at the reasonable discretion of, and under the
supervision of, Bard or its Representatives, to obtain access to Persons having
business relationships with respect to the Corfu Product Line, including
suppliers, licensees, customers and distributors, and (iii) furnish Purchaser
with all financial, operating and other data and information related exclusively
to the Corfu Product Line (including copies thereof) as Purchaser may reasonably
request; provided, however, that Seller shall not be required to request that
Bard permit any inspection or other access, or to disclose any information that
in the reasonable judgment of Bard would: (A) result in the disclosure of any
Trade Secrets material to the business of Seller or its Affiliates, (B) violate
any obligation of Bard or its Affiliates with respect to confidentiality entered
into prior to the date of this Agreement, (C) violate or result in the loss or
material impairment of any information subject to the attorney-client privilege
or the attorney work product doctrine, or (D) violate any Legal Requirement.
Purchaser agrees that it shall not undertake any environmental testing in
connection with the access provided in this Section 6.2(b).


18

--------------------------------------------------------------------------------







6.3    Commercially Reasonable Efforts. Subject to Sections 6.4 and 6.5, from
the date of this Agreement until the Closing, Seller and Purchaser shall, and
shall cause their respective Affiliates, and Seller shall, pursuant to the Bard
Merger Agreement, use commercially reasonable efforts to cause Bard and its
Affiliates to, use commercially reasonable efforts to cause to be fulfilled and
satisfied all of the conditions to Closing set forth in Article 8.


6.4    Governmental Review


(a)    Subject to the terms and conditions of this Agreement (but
notwithstanding Section 6.3), each of the parties hereto shall cooperate with
the other parties hereto and use (and shall cause their respective Affiliates,
and, pursuant to the Bard Merger Agreement, Seller shall take any and all
actions set forth therein to cause Bard and its Affiliates to use) their
respective reasonable best efforts to promptly (i) take, or cause to be taken,
all actions, and do, or cause to be done, all things, necessary, proper or
advisable to cause the conditions to Closing set forth in Section 8.3 to be
satisfied as promptly as practicable, including preparing and filing promptly
and fully all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents under applicable Antitrust Laws and (ii) obtain all approvals,
consents, registrations, permits, authorizations and other confirmations from
any Governmental Authority necessary under the FTC Order and required under
applicable Antitrust Laws to consummate the Transactions (an “Approval”).


(b)    Purchaser understands that Purchaser, and this Agreement, are subject to
the prior approval of the FTC, the EC and any other Governmental Authority and
that Seller is entering into this Agreement to obtain FTC approval for the FTC
Order and to satisfy the requirements of the EC’s and any other Governmental
Authority’s conditional approval in connection with the Merger pursuant to the
Bard Merger Agreement. Purchaser, as promptly as practicable after the date
hereof (to the extent Purchaser has not already completed the following
activities), will (i) prepare and furnish all necessary information and
documents reasonably requested by the FTC, the EC, and any other Governmental
Authority, (ii) use reasonable best efforts to demonstrate to the FTC and any
other Governmental Authority that Purchaser is an acceptable purchaser of the
Purchased Assets and that Purchaser will be able to compete effectively using
the Purchased Assets along with its own assets, and (iii) reasonably cooperate
with Seller in obtaining all FTC approvals, EC approvals and any other
Governmental Approvals. Nothing in this Agreement shall prevent Seller from
complying with the FTC Order, the EC Commitments or the EC Decision and Seller
shall not be considered in breach of this Agreement for taking actions to comply
with the FTC Order, the EC Commitments or the EC Decision. Seller shall control
strategy and communications with the FTC, the EC and any other Governmental
Authorities, and accordingly, to the extent not prohibited by Legal
Requirements, the FTC, the EC or any other Governmental Authorities, Purchaser
shall not communicate with or make submissions to the FTC, the EC or any other
Governmental Authorities without the simultaneous attendance or prior written
consent of Seller. Purchaser shall promptly notify Seller of any communication
Purchaser or its Affiliates receive from any Governmental Authority relating to
the transactions that are the subject of this Agreement and permit Seller to
review in advance any proposed communication by or on behalf of Purchaser or any
of its Affiliates to any Governmental Authority, unless the staff of such
Governmental Authority requires otherwise.


(c)    Each of the parties hereto shall use its reasonable best efforts to (i)
cooperate in all respects with each other in connection with any filing or
submission with a Governmental Authority in connection with the Transactions
under Antitrust Laws and in connection with any investigation or other inquiry
by or before a Governmental Authority relating to Antitrust Laws and (ii) keep
the other parties hereto informed in all material respects and on a reasonably
timely basis of any material communication received by such party from, or given
by such party to, the FTC, the EC or any other Governmental Authority. Subject
to applicable Legal Requirements relating to the exchange of information and any
applicable joint defense agreement, each of the parties hereto shall have the
right to review in advance, and to the extent practicable each will consult the
other on, all the information relating to the other parties hereto and their
respective Affiliates, as the case may be, that appears in any filing made with,
or written materials submitted to, any Governmental Authority in connection with
the Transactions related to Antitrust Laws; provided, that Seller shall not be
entitled to review or have access to Purchaser’s business plan or Purchaser’s
other competitively sensitive information. Notwithstanding anything to the
contrary in this Section 6.4(c), Purchaser or any of its Affiliates shall be
able to consult with the FTC, the EC or any other Governmental Authorities
pursuant to Legal Requirements or otherwise if the staff of such Governmental
Authority requests direct communication with or submissions from Purchaser or
any of its Affiliates without prior written consent of, notification to or
attendance of Seller.




19

--------------------------------------------------------------------------------





(d)    In furtherance and not in limitation of the covenants of Purchaser
contained in this Section 6.4, Purchaser shall use its reasonable best efforts
to resolve such objections, if any, as may be asserted by a Governmental
Authority with respect to Antitrust Laws in any jurisdiction in which approvals,
consents, registrations, permits, authorizations and other confirmations are
required under applicable Antitrust Laws to consummate the Transactions. Without
limiting any other provision hereof, but subject to Section 6.4(e), Purchaser
shall take any and all actions necessary to avoid or eliminate each and every
impediment under any Antitrust Law that may be asserted by any Governmental
Authority with respect to the Transactions so as to enable the consummation of
the Transactions to occur as soon as reasonably possible (and in any event no
later than the Drop-Dead Date).


(e)    Notwithstanding anything to the contrary in this Section 6.4, Seller
shall not be obligated to, and the use of reasonable best efforts by Seller
shall in no event require Seller or any of its Affiliates to, (i) take, or cause
to be taken, any actions or do, or cause to be done, or assist and cooperate in
the doing of, anything that Seller in its reasonable discretion determines would
contravene any covenant or agreement set forth in the Bard Merger Agreement or
(ii) expand in any material way the nature or scope of the Product Lines or
Purchased Assets or otherwise include within the Purchased Assets any Excluded
Assets. Notwithstanding anything to the contrary in this Section 6.4, Purchaser
shall not be obligated to, and the use of reasonable best efforts by Purchaser
shall in no event require Purchaser or any of its Affiliates to (x) pay a higher
Purchase Price than the Purchase Price set forth in this Agreement (as it may be
adjusted pursuant to the terms of this Agreement), (y) enter into any
settlement, agreement, or other arrangement with any Governmental Authority or
other third party in connection with this Agreement or the Transactions,
including any settlement, agreement, or other arrangement to divest, license, or
hold or maintain separate assets or properties, if such action would (1) be
reasonably expected to, individually or in the aggregate, have a material
adverse effect on the business, assets and liabilities (contingent or
otherwise), taken together, or financial condition of either Purchaser, taken as
a whole, or the Product Lines and Purchased Assets, taken as a whole or (2)
require Purchaser or its Affiliates to divest or sell Purchaser’s assets or
properties that (I) do not relate to either (A) home drainage catheters or (B)
soft tissue biopsy and (II) are material to Purchaser after giving effect to the
Transactions.


6.5    Consents. Without limiting the provisions of Section 6.4, on or prior to
the Closing Date, Seller shall use its commercially reasonable efforts to
obtain, and agrees to take all commercially reasonable actions that Purchaser
reasonably requests in order to assist Purchaser in obtaining, all Consents and
make and deliver all filings and notices listed on Schedule 6.5(a), and
Purchaser shall use reasonable best efforts to obtain, and agrees to take all
reasonable actions that Seller reasonably requests in order to assist Seller in
obtaining all Consents and make and deliver all filings and notices listed on
Schedule 6.5(b).


6.6    Notification. Until the Closing, Seller will give prompt notice to
Purchaser once Seller is aware of any of the following: (a) the occurrence, or
non-occurrence, of any event, the occurrence or non-occurrence of which would be
reasonably expected to cause any representation or warranty of Seller contained
in this Agreement to be untrue or inaccurate in any material respect, in each
case at any time from and after the date of this Agreement until the Closing,
(b) any failure to comply with or satisfy in any material respect any covenant
or agreement to be complied with or satisfied by Seller under this Agreement and
(c) the failure of any condition precedent to Purchaser’s obligations under this
Agreement. No notification pursuant to this Section 6.6 will be deemed to amend
or supplement the Seller Disclosure Schedule, prevent or cure any
misrepresentation, breach of warranty or breach of covenant, or limit or
otherwise affect any rights or remedies available to Purchaser; provided, that
no failure by Seller to comply in all material respects with the provisions of
this Section 6.6 with respect to any untrue or inaccurate representation or
warranty shall result in the failure of the condition set forth in clause (iv)
of Section 8.1(a) to be satisfied.


6.7    Unredacted Disclosure Schedules. Seller agrees to provide to Purchaser, a
reasonable time prior to Closing but no later than five (5) days prior to
Closing, an updated copy of the Seller Disclosure Schedule with all names and
other information that is redacted in the Seller Disclosure Schedule delivered
as of the date hereof fully unredacted.


ARTICLE 7


POST-CLOSING COVENANTS


7.1    Cooperation.. After the Closing, upon the reasonable request of
Purchaser, Seller shall, and shall cause each Seller Entity and its and their
respective Affiliates to, use commercially reasonable efforts to (i) execute and
deliver any and all further materials, documents and instruments of conveyance,
transfer or assignment as may be reasonably requested by Purchaser to effect,
record or verify the transfer to, and vesting in Purchaser of, such Seller
Entity’s right, title and interest in and to the Purchased Assets, free and
clear of all Encumbrances (other than Permitted Encumbrances), in accordance
with the terms of this Agreement, (ii) cooperate with Purchaser, at Purchaser’s
expense, to enforce the terms of any Assigned Contracts, including terms
relating to confidentiality and Intellectual Property Rights, and to transfer
all Governmental Approvals (to the


20

--------------------------------------------------------------------------------





extent transferable) to Purchaser, and (iii) cooperate with reasonable requests
from Purchaser to ensure an orderly transfer of customer relationships involving
the Product Lines to Purchaser. After the Closing, Seller shall, and shall cause
each Seller Entity and its and their respective Affiliates to, promptly deliver
to Purchaser (w) any mail, packages, orders, inquiries and other communications
addressed to such Seller Entity and relating to the Product Lines and (x) any
property that such Seller Entity receives and that properly belongs to Purchaser
or any of its Affiliates. After the Closing, Purchaser shall, and shall cause
its Affiliates to, promptly deliver to Seller (y) any mail, packages, orders,
inquiries and other communications addressed to a Seller Entity or any of its
Affiliates and relating to a business of a Seller Entity or its Affiliates other
than the Product Lines and (z) any property that Purchaser or such Affiliate
receives and that properly belongs to a Seller Entity or any of its Affiliates.
The provisions of this Section 7.1 are not intended to, and shall not be deemed
to, constitute an authorization by a party to permit another party to accept
service of process on its behalf, and no party is or shall be deemed to be the
agent of another party for service of process purposes. After the Closing,
Seller shall, and shall cause each Seller Entity and its and their respective
Affiliates to, promptly deliver to Purchaser redacted copies of any design
history files that relate partially, but not exclusively, to the Products.


7.2    Return of Assets; Transfer of Purchased Assets


(a)    In the event that any Excluded Asset or Excluded Liability is discovered
by Purchaser or any of its Affiliates or identified to Purchaser in writing by
Seller at any time after the Closing Date, possession or ownership of which or
responsibility for which previously has been transferred to, or assumed by,
Purchaser or any of its Affiliates in connection with the Transactions (i)
Purchaser shall return or transfer and convey or assign (without further
consideration) to the appropriate Seller Entity, and Seller shall cause such
Seller Entity to accept or assume, as applicable, such Excluded Asset or
Excluded Liability; (ii) Seller shall cause the appropriate Seller Entity to
assume (without further consideration) any Liabilities associated with such
Excluded Assets or Excluded Liabilities; and (iii) Purchaser shall, and Seller
shall cause the appropriate Seller Entity to, execute such documents or
instruments of conveyance or assumption and take such further acts which are
reasonably necessary or desirable to effect the transfer or assignment of such
Excluded Asset or Excluded Liability back to, or assumption of such Excluded
Liability by, such Seller Entity.


(b)    In the event that any Purchased Asset or Assumed Liability is discovered
by the Seller Entities or any of their Affiliates or identified to Seller in
writing by Purchaser at any time after the Closing Date, possession or ownership
of which has not been transferred to, or assumed by, either Purchaser or its
Affiliates at such time, the Seller Entities shall promptly take such steps as
may be required to transfer or assign, or cause to be transferred or assigned,
such Purchased Assets or Assumed Liabilities to Purchaser, subject to Section
1.3 and otherwise in accordance with the terms of this Agreement, at no
additional charge to Purchaser or its Affiliates, and Purchaser or its
Affiliates shall accept such Purchased Assets or assume such Assumed
Liabilities, as the case may be.


7.3    Records and Documents. For a period of three (3) years after the Closing,
at the other party’s request, each party shall provide the other party and its
Representatives with access to and the right to make copies of those records and
documents related to the Product Lines (possession of which is retained by a
Seller Entity or transferred to Purchaser as applicable), as may be necessary in
connection with any third party litigation, the preparation of financial
statements, any accounting or Tax purposes, or the conduct of any audit or
investigation by a Governmental Authority (excluding claims under this Agreement
in which case the parties shall comply with Article 9 and Article 11, as
applicable, instead of this Section 7.3); provided, however, that no party shall
be required to violate any obligation of confidentiality to which such party or
any of its Affiliates is subject or to waive any privilege which any of them may
possess in discharging its obligations pursuant to this Section 7.3; provided,
further, however, that in any such case, each party shall, and shall cause its
Affiliates and Representatives to, reasonably cooperate with the requesting
party to implement alternative arrangements to permit the access contemplated
hereby. Thereafter, if it is proposed to destroy or dispose of any of such books
and records, to offer first in writing at least ninety (90) days prior to such
proposed destruction or disposition to surrender them to the other party at such
other party’s sole cost and expense. The foregoing will not require any party to
permit any inspection, or to disclose any information, that in its reasonable
judgment, upon the advice of outside counsel, constitutes a Trade Secret or is
reasonably likely to result in the waiver of any attorney-client privilege. If
at any time after the Closing, any Seller Entity becomes aware that it or any of
its Affiliates has in its or their possession any Books and Records, Seller
shall promptly forward such Books and Records to Purchaser. If, following the
Closing, Purchaser contacts any Seller Entity to inquire as to whether any
specific Books and Records are in the possession of Sellers or their Affiliates,
such Seller Entity and Seller will use their good faith reasonable efforts to
determine whether such Books and Records are in its possession or the possession
of any of their Affiliates and, to the extent such Seller Entity or Seller
locate any such Books and Records, Seller will promptly forward such Books and
Records to Purchaser.


21

--------------------------------------------------------------------------------







7.4    Bulk Sales Waiver. Purchaser hereby waives compliance by each Seller
Entity with any applicable bulk sales Legal Requirements in connection with the
Transactions; provided, however, that the foregoing acknowledgment and waiver
shall not be deemed to limit, waive, or otherwise modify the representations and
warranties of Seller set forth in Article 4.


7.5    Confidentiality


(a)    Purchaser acknowledges and agrees for the benefit of the Seller Entities
that, without limitation to any other rights or obligations under the
Confidentiality Agreement, all Confidential Information disclosed in connection
with Purchaser’s due diligence investigation of the Product Lines, the Purchased
Assets and the evaluation of the Transactions, including pursuant to Section
6.2, shall be treated as and remain confidential in accordance with the terms of
the Confidentiality Agreement from the date of this Agreement until the Closing
Date, collectively as “Evaluation Material” (as defined in the Confidentiality
Agreement) at which point the Confidentiality Agreement shall terminate without
any further action on the part of any party thereto.


(b)    Except as required by law or administrative process and except for
information which is now or hereafter becomes public other than as a result of a
breach of this Section 7.5, without limitation to any other rights or
obligations under the Confidentiality Agreement, for a period of three (3) years
after the Closing Date, Seller shall not, and shall cause the Seller Entities
not to, disclose to any other Person any Confidential Information to the extent
used in or relating to the Product Lines, the Purchased Assets, Purchaser or
Purchaser’s business, whether in written, oral or other form; provided that
nothing in this Section 7.5 shall in any way limit the disclosure of any such
information to the Representatives of any Seller Entities in order to assist the
Seller Entities with respect to (i) the conduct of the Seller Entities’
businesses other than the Product Lines to the extent related to the
co-ownership of any Confidential Information that relates to the Product Lines
and the Purchased Assets, on the one hand, and any of the Seller Entities’ or
any of their Affiliates’ other businesses, on the other hand, and (ii) the
Transactions and the Transaction Agreements.


(c)    After the Closing, (i) Seller will request the return or destruction
pursuant to the Transaction Confidentiality Agreements of all confidential
information delivered to the counterparties to the Transaction Confidentiality
Agreements and their respective Representatives and (ii) Seller agrees to, and
to cause each Seller Subsidiary and each of its and their applicable Affiliates
to, use its commercially reasonable efforts to enforce its rights under any such
Transaction Confidentiality Agreement for the benefit of Purchaser, as Purchaser
reasonably requests and at the sole cost and expense of Purchaser.


7.6    Assumption of Regulatory Obligations Relating to Governmental Approvals
. In furtherance of and not in limitation of the assumption of the Assumed
Liabilities, from the Closing Date, and except as provided otherwise in any
Transaction Agreement, Purchaser shall be solely responsible for obtaining and
maintaining all Governmental Approvals regarding the Product Lines, as well as
all ongoing regulatory compliance relating thereto (including the reporting of
adverse events).
7.7    Accounts Receivable. The parties hereto acknowledge and agree that all
Accounts Receivable shall remain the property of the Seller Entities and their
Affiliates and Seller shall, and shall cause the other Seller Entities and its
and their Affiliates to, collect such Accounts Receivable following the Closing
consistent with the normal practice of the Seller Entities and their Affiliates.
If, after the Closing, Seller (or any of its Affiliates), on the one hand, or
Purchaser (or any of its Affiliates), on the other hand, receives any funds
properly belonging to the other party in accordance with the terms of this
Agreement, the receiving party will promptly so advise such other party, will
promptly, and in any event no later than twenty (20) Business Days after
receipt, deliver such funds, together with any interest earned thereon, to an
account or accounts designated in writing by such other party.
7.8    Product Recalls. Subject to the terms of the Transaction Agreements, from
and after the Closing Date, Purchaser shall have the sole right to conduct all
voluntary and involuntary recalls, corrections, market withdrawals, stock
recoveries and other field actions (“Recalls”) of Products (whether Products
were sold prior to or after Closing), including Recalls required by any
Governmental Authority and voluntary Recalls of Products. To the extent that one
or more units of Product sold by the Seller Entities or their Affiliates prior
to the Closing Date are subject to a Recall, any Damages or other Liabilities
arising with respect to or related to any Recall with respect to such units of
Product sold by Seller Entities or their Affiliates prior to the Closing Date
shall be Excluded Liabilities. Without limitation of, and subject to,
Purchaser’s rights under the Contract Manufacturing Agreement, any Damages or
other Liabilities arising with respect to or related to any Recall of any units
of Product sold on or after the Closing Date (including Products purchased under
the Contract Manufacturing Agreement) shall be Assumed Liabilities. Upon the
reasonable request of Purchaser, Seller shall use reasonable best efforts to


22

--------------------------------------------------------------------------------





cooperate and assist, and shall cause the other Seller Entities and its and
their respective Affiliates to use reasonable best efforts to cooperate and
assist, Purchaser in implementing and effecting a Recall with respect to
Products.
7.9    Transitional Trademark Rights. It is expressly agreed that Purchaser, as
of Closing, does not have under this Agreement any right, title or interest
(whether express or implied) in, to or under the Seller Transitional Trademarks.
Notwithstanding the foregoing, Purchaser will have a limited right to utilize
the Seller Transitional Trademarks following the Closing solely in the manner
and solely for the administration of the Product Lines as conducted immediately
prior to the Closing Date, until the later of (i) on a country-by-country basis,
until the number of days after the Closing Date that is set forth on Schedule
7.9 next to the respective country or (ii) solely with respect to use on
Purchased Inventory or Products (as defined in the Contract Manufacturing
Agreement) manufactured under the Contract Manufacturing Agreement, the date
that such Purchased Inventory or Product (as defined in the Contract
Manufacturing Agreement) is sold (the “Transitional Trademark End Date”).
Following the Transitional Trademark End Date, Purchaser shall destroy, or
remove, strike over, cover over or otherwise eliminate all Seller Transitional
Trademarks from all materials displaying the Seller Transitional Trademarks in
its possession in the respective country, and shall cease using the Seller
Transitional Trademarks and any Trademark confusingly similar thereto. Purchaser
shall indemnify and hold harmless Seller Entities and their Affiliates from and
against any and all Damages arising from Purchaser’s use of the Seller
Transitional Trademarks.
7.10    Production of Witnesses and Individuals; Privilege Matters
(a)    From and after the Closing, Seller, on the one hand, and Purchaser, on
the other hand, shall use commercially reasonable efforts to make available to
each other, upon reasonable written request, their (and their Affiliates’)
respective Representatives for fact finding, consultation and interviews and as
witnesses to the extent that any such Person may be reasonably required in
connection with any Proceedings in which the requesting party may from time to
time be involved relating to the conduct of the Product Lines prior to or after
the Closing. Access to such Persons shall be granted during normal business
hours at a location and in a manner reasonably calculated to minimize disruption
to such Persons or the Product Lines. Seller and Purchaser agree to reimburse
each other for documented and reasonable out-of-pocket expenses, including
documented and reasonable attorneys’ fees, but excluding officers’ or other
employees’ salaries, incurred by the other in connection with providing
Representatives to the other party pursuant to this Section 7.10(a).
(b)    From and after the Closing, except to the extent required by Legal
Requirement or Governmental Authority, no party shall intentionally disclose to
any third party, and no party shall permit any of its respective Affiliates to
intentionally disclose to any third party, any documents or other information
that, if disclosed, would cause a waiver of any privilege that can be asserted
under any Legal Requirement by the other party (i) if such waiver could be
reasonably expected to have an adverse effect on the other party or any of its
Affiliates, (ii) with respect to (A) the Product Lines, the Purchased Assets,
the Assumed Liabilities, the Excluded Assets or the Excluded Liabilities or (B)
the process relating to the sale of the Product Lines.
7.11    Customer Inquiries. After the Closing, Seller shall promptly notify
Purchaser of each inquiry that Seller or any of its Affiliates receives relating
to the Products or the Product Lines from an existing customer of a Product or
Product Line or any other Person that states its desire to explore a commercial
relationship related to Products.
ARTICLE 8
CONDITIONS TO CLOSING


8.1    Conditions to Purchaser’s Obligation to Close. The obligations of
Purchaser to consummate the Transactions shall be subject to the satisfaction,
on or prior to the Closing Date, of each of the following conditions, any of
which may be waived by Purchaser in writing:




23

--------------------------------------------------------------------------------





(a)    Representations, Warranties and Covenants. (i) The representations and
warranties of Seller in Section 4.4(b) shall be true and correct in all respects
as of the Closing; (ii) the representations and warranties of Seller in Sections
4.1, 4.14(a), 4.14(c) and 4.15 (collectively, the “Seller’s Fundamental
Representations”) shall be true and correct in all material respects as of the
Closing; (iii) the representations and warranties of Seller in this Agreement
(other than as set forth in clauses (i) and (ii)) shall be true and correct in
all respects as of the Closing (or, to the extent such representations and
warranties speak as of a specific date or time, they shall be true in all
respects as of such date or time), without giving effect to any materiality or
“Material Adverse Effect” qualifications contained therein, except for such
inaccuracies under such representations and warranties that, individually or in
the aggregate with all such other breaches or inaccuracies, have not resulted
in, and would not result in, a Material Adverse Effect; and (iv) as of the
Closing, Seller shall have performed or complied with, in all material respects,
all covenants and obligations in this Agreement required to be performed or
complied with by Seller on or prior to the Closing.


(b)    Documents. Seller shall have delivered, or caused to have been delivered,
to Purchaser all of the documents, certificates and agreements set forth in
Section 3.2.


8.2    Conditions to Seller’s Obligation to Close. The obligations of the Seller
Entities to consummate the Transactions shall be subject to the satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by Seller in writing:


(a)    Representations, Warranties and Covenants. (i) The representations and
warranties of Purchaser in this Agreement shall be true and correct in all
respects as of the Closing Date (or, to the extent such representations and
warranties speak as of a specific date or time, they shall be true in all
respects as of such date or time), without giving effect to any materiality or
“Purchaser Material Adverse Effect” qualifications contained therein, except for
such inaccuracies under such representations and warranties that, individually
or in the aggregate with all such other breaches or inaccuracies, have not
resulted in, and would not result in, a Purchaser Material Adverse Effect and
(ii) Purchaser shall have performed or complied with, in all material respects,
all covenants and obligations in this Agreement required to be performed or
complied with by Purchaser on or prior to the Closing.


(b)    Deliveries. Purchaser shall have delivered to Seller all of the documents
and agreements set forth in Section 3.3.


(c)    Henry Jackson Consent. Seller shall have received a Consent from The
Henry M. Jackson Foundation for the Advancement of Military Medicine, Inc.
permitting the entry by Seller and Purchaser into the Sublicense Agreement.


8.3    Conditions to Obligations of Each Party to Close. The respective
obligations of each party to this Agreement to consummate the Transactions shall
be subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, which may be waived by mutual consent of Seller and
Purchaser, in writing; provided, that Seller may not waive the conditions in
Section 8.3(b)(i)(A) or Section 8.3(b)(i)(B):


(a)    No Legal Impediments to Closing. There shall not be in effect any Order
issued by any Governmental Authority preventing the consummation of the
Transactions. There shall not be any Legal Requirement restraining, enjoining or
prohibiting Seller from selling the Product Lines or the Purchased Assets or
that has the effect of making this Agreement or the consummation of the
Transactions illegal.


(b)    Regulatory Approvals. (i) All approvals, consents, registrations,
permits, authorizations and other confirmations from any Governmental Authority
necessary under applicable Antitrust Laws to consummate the Transactions, as set
forth in Section 6.4, shall have been obtained, waived or made, as applicable,
and the respective waiting periods (including any extension thereof) shall have
expired or been terminated, including (A) the FTC shall have accepted for public
comment an Agreement Containing Consent Order that includes a proposed Decision
and Order that, if issued as a final order, would require Seller to divest the
Product Lines to Purchaser as an FTC-approved acquirer and (B) the EC and, if
applicable, the Governmental Authorities set forth in the Bard Merger Agreement,
shall have approved the Purchaser as an acceptable acquirer of the Product Lines
pursuant to (1) the EC Commitments and adopted by the EC in the EC Decision,
and, if applicable, (2) the corresponding measures of the Governmental
Authorities set forth in the Bard Merger Agreement and (ii) approval of this
Agreement, the Transactions and Purchaser as the purchaser of the Purchased
Assets and Assumed Liabilities shall have been received from Governmental
Authorities set forth in the Bard Merger Agreement for all clearances required
to consummate the transactions contemplated by the Bard Merger Agreement
conditioned upon the divestiture of the Purchased Assets.


24

--------------------------------------------------------------------------------







(c)    Bard Closing. The Lambda Closing shall have been consummated in
accordance with the Bard Merger Agreement.


ARTICLE 9


TAX MATTERS


9.1    Purchase Price Allocation.


(a)    No later than ninety (90) days after the date hereof, Seller shall
provide Purchaser with an allocation of the Purchase Price (plus the Assumed
Liabilities and any other Liabilities deemed assumed by Purchaser for United
States federal income Tax purposes) among the Purchased Assets in accordance
with Section 1060 of the Code and the Treasury Regulations promulgated
thereunder (the “Purchase Price Allocation”).  If Purchaser provides no comments
with respect to the Purchase Price Allocation by written notice to Seller within
thirty (30) days after receipt by Purchaser of the Purchase Price Allocation,
then the Purchase Price Allocation shall be deemed final, binding and conclusive
for all purposes of this Agreement and with respect to any Tax filings made in
connection with the actions and transactions contemplated by this Agreement.  If
Purchaser provides any comments with respect to the Purchase Price Allocation by
written notice to Seller within thirty (30) days after receipt by Purchaser of
the Purchase Price Allocation, and sets forth in such written notice the
disputed item or items and the basis for its objection in reasonable detail,
then Seller and Purchaser shall negotiate in good faith to resolve any such
dispute for a period of fifteen (15) days thereafter.  If, within fifteen (15)
days of Seller’s receipt of a valid written notice of objection to the Purchase
Price Allocation, Purchaser and Seller have not reached an agreement regarding
the disputed item or items specified in such written notice, Purchaser and
Seller shall submit (at the expiration of such fifteen (15) day period) all
disputed items for resolution to an Accounting Mediator.  The Accounting
Mediator shall deliver to Purchaser and Seller a written determination of any
disputed item within twenty (20) days of submission of the dispute to the
Accounting Mediator, which determination shall be final, binding and conclusive
on the parties hereto.  The fees and expenses of the Accounting Mediator will be
shared equally by Seller and Purchaser.


(b)    Each of Seller and Purchaser shall be responsible for fifty percent (50%)
of all Transfer Taxes incurred in connection with this Agreement and the other
Transactions. The applicable Transfer Taxes shall be paid when due by the party
that is required by applicable Law to pay such Transfer Taxes. All Tax Returns
and other documentation with respect to all Transfer Taxes shall be prepared and
timely filed by the party primarily responsible for such filing under applicable
Law, and such party shall provide a copy of such Tax Return to the other party
promptly after it has been timely filed. Seller and Purchaser shall cooperate in
filing all necessary documents (including all Tax Returns and any claim for
exemption or exclusion from the application or imposition of any Transfer Taxes)
with respect to all such Transfer Taxes in a timely manner.


(c)    For the avoidance of doubt, all sums payable by Purchaser under or
pursuant to this Agreement are exclusive of VAT (if any). Accordingly, where any
Taxable supply for VAT purposes is made under or in connection with this
Agreement by a Seller Entity, Purchaser shall, in addition to any payment
required for that supply, pay to the Seller Entity such VAT as is chargeable in
respect of the supply at the same time as payment is due or in any other case
when demanded by the Seller Entity. Where Purchaser belongs to a different
member state of the European Union from the relevant Seller Entity for the
purposes of the supply in respect of which the payment is made, Purchaser shall
provide to the relevant Seller Entity prior to the due date for payment or the
raising of any invoice (whichever is the earlier) details of the payer’s own VAT
registration number. The relevant Seller Entity shall provide Purchaser with a
valid VAT invoice in respect of any payment of VAT. If any payment in respect of
VAT to a Seller Entity is made under this Agreement in circumstances where VAT
was not properly chargeable, then, where the Seller Entity has accounted for
such VAT to the relevant Governmental Authority, the Seller Entities’ obligation
to repay any amount to Purchaser shall be limited to such amount as the Seller
Entities’ are entitled to recover (by way of credit, repayment or otherwise)
from the relevant Governmental Authority in respect of the VAT wrongly paid.


(d)    Purchaser shall promptly notify Seller in writing upon receipt by
Purchaser or any of its Affiliates of notice of any pending or threatened Tax
audits, examinations or assessments which may materially affect the amount of
any Tax which is, in whole or in part, an Excluded Liability. Notwithstanding
anything to the contrary in Section 11.4, the Seller Entities shall have the
sole right to control the contest and resolution of any Tax audit, examination,
assessment or other administrative or court proceeding (each and any of the
foregoing, a “Tax Contest”) relating to (i) any income Tax matter relating to
the Seller Entities or any of their Affiliates or (ii) any Tax which is, in
whole or in part, an Excluded Liability, and in each case to employ counsel of
its choice at its expense, provided that, if the resolution of such Tax Contest
could be reasonably expected to increase the Tax liability of, or reduce any Tax
benefit available to, Purchaser or any of its Affiliates for


25

--------------------------------------------------------------------------------





any Post-Closing Tax Period, Sellers shall not settle, discharge, compromise, or
otherwise dispose of such Tax Contest without obtaining the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed. Neither Purchaser nor any of its Affiliates may settle
any Tax Claim relating, in whole or in part, to any Tax which is an Excluded
Liability without the prior written consent of Seller, which consent may be
withheld in the sole discretion of Seller.




26

--------------------------------------------------------------------------------





(e)    After the Closing, each of Purchaser and the Seller Entities shall
furnish, and cause their respective Affiliates to furnish, to each other, upon
request, as promptly as practicable, such information and assistance relating to
the Purchased Assets as is reasonably necessary for the preparation or filing of
all Tax Returns, the making of any election related to Taxes, the preparation
for any audit by or dispute with any Tax Authority and the prosecution or
defense of any claim, suit or proceeding relating to any Tax Return. Each of
Purchaser and the Seller Entities shall provide, or cause their respective
Affiliates to provide, timely notice to each other in writing of any pending or
threatened Tax audit, examination, assessment or other administrative or court
proceeding with respect to the Purchased Assets for any Taxable period for which
the other party may have Liability under this Agreement. Each of Purchaser and
Seller shall, or shall cause their respective Affiliates to, furnish to each
other copies of all correspondence received from any Tax Authority in connection
with any Tax audit or information request with respect to any Taxable period for
which the other party or its Affiliates may have Liability under this Agreement.


(f)    Purchaser and Seller agree, upon the reasonable request of the other
party, to use commercially reasonable efforts to obtain any certificate or other
document from each other, any Governmental Authority or any other Person
(including applicable “sale or resale” certificates) as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed in connection with
the Transactions.


ARTICLE 10


TERMINATION


10.1    Circumstances for Termination.


At any time prior to the Closing, this Agreement may be terminated by written
notice explaining the reason for such termination:


(a)    by the mutual written consent of Purchaser and Seller;


(b)    by either Purchaser or Seller, if (i) the non-terminating party is in
material breach of this Agreement and such breach shall not have been cured
within thirty (30) days of receipt by such party of written notice from the
terminating party of such breach and (ii) the terminating party is not, on the
date of termination, in material breach of this Agreement;


(c)    by Seller, if Seller reasonably determines in good faith and based on
correspondence, discussions, or communications by either party with the FTC, the
EC, or any other Governmental Authority and after consultation with Purchaser
that (i) FTC staff, the EC, or any other relevant Governmental Authority will
not recommend approval of Purchaser as the purchaser of the Purchased Assets
hereunder thereby limiting the ability of the parties to obtain any approvals,
consents, registrations, permits, authorizations and other confirmations
identified in Section 8.3(b), (ii) this Agreement or any Transaction Agreement
must be amended beyond those parameters to which Seller and Purchaser have
agreed in order to receive approval from the FTC, the EC, or any other
Governmental Authority under Section 8.3(b) or (iii) this Agreement, any
Transaction Agreement or the transactions contemplated hereby and thereby are
not acceptable to the FTC, the EC, or any other Governmental Authority as
required under Section 8.3(b), and despite the parties’ compliance with their
respective obligations as set forth herein, negotiations with the FTC, the EC or
any other Governmental Authority as required under Section 8.3(b) have
terminated without a mutually acceptable resolution;


(d)    by either Seller or Purchaser, if (i) the Closing has not occurred on or
prior to April 23, 2018 (the “Drop-Dead Date”) for any reason and (ii) the party
seeking to terminate this Agreement hereunder has not caused (including through
a misrepresentation, any action or inaction) such failure to close; or


(e)    by either Seller or Purchaser if any Governmental Authority has issued a
final, non-appealable Order (other than a temporary restraining order), or taken
any other action permanently restraining, enjoining or otherwise prohibiting the
Transactions.


10.2    Effect of Termination.




27

--------------------------------------------------------------------------------





(a)    If this Agreement is terminated in accordance with Section 10.1, all
obligations of the parties hereunder shall terminate, except for the obligations
set forth in this Article 10 (Termination) and Sections 7.5 (Confidentiality),
12.1 (Expenses), 12.6 (Governing Law) and 12.7 (Jurisdiction; Waiver of Jury
Trial); provided, however, that nothing herein shall relieve any party from
liability resulting from any willful and material breach of this Agreement. For
purposes of this Section 10.2, a “willful and material breach of this Agreement”
shall mean a deliberate action or omission (including a failure to cure
circumstances) where the breaching party knows such action or omission is or
would be reasonably expected to result in, or intends such action or omission to
be or reasonably expects such action or omission to, result in a breach of this
Agreement.


(b)    Seller shall reimburse the reasonable and documented out-of-pocket costs
and expenses incurred by Purchaser in connection with the transactions
contemplated hereby if this Agreement is terminated pursuant to Section 10.1(a)
because the Bard Merger Agreement has been terminated; provided, however, Seller
shall not reimburse Purchaser for any costs in excess of $2,000,000.


ARTICLE 11


INDEMNIFICATION


11.1    Indemnification by Seller. Subject to the limitations set forth in this
Article 11, from and after the Closing, Seller shall indemnify, defend and hold
harmless Purchaser and its officers, directors, agents, employees and Affiliates
(collectively, the “Purchaser Indemnified Persons”) from and against any and all
Damages, including documented and reasonable attorneys’ fees (collectively,
“Purchaser Damages”), arising out of, relating to or resulting from (a) any
breach of or inaccuracy in a representation or warranty of any Seller Entity
contained in this Agreement; (b) any breach of a covenant of a Seller Entity
contained in this Agreement; or (c) any Excluded Liability.


11.2    Indemnification by Purchaser. Subject to the limitations set forth in
this Article 11, from and after the Closing, Purchaser shall indemnify, defend
and hold harmless the Seller Entities and their respective officers, directors,
agents, employees and Affiliates (collectively, the “Seller Indemnified
Persons”) from and against any and all Damages, including documented and
reasonable attorneys’ fees (collectively, “Seller Damages”), arising out of,
relating to or resulting from (a) any breach of or inaccuracy in a
representation or warranty of Purchaser contained in this Agreement; (b) any
breach of a covenant of Purchaser contained in this Agreement; (c) any Assumed
Liability; or (d) any liability for Taxes resulting from transactions or actions
taken by Purchaser or any of its Affiliates.


11.3    Time for Claims. No claim may be made or suit instituted seeking
indemnification pursuant to Sections 11.1(a) or 11.2(a) unless a written notice
describing such claim in reasonable detail in light of the circumstances then
known to the Indemnitee is provided to the Indemnitor prior to the eighteen (18)
month anniversary of the Closing Date; provided, however, that (i) claims may be
made with respect to the representations and warranties relating to Taxes set
forth in Section 4.5 (Taxes) until thirty (30) days after expiration of the
applicable statutes of limitations relating to such Taxes, (ii) claims may be
made with respect to the Seller’s Fundamental Representations, the Seller’s
representations and warranties set forth in Section 4.6(a) and the Purchaser’s
representations and warranties in Sections 5.1, 5.2 and 5.6 (collectively, the
“Purchaser’s Fundamental Representations”) at any time after Closing.


11.4    Procedures for Indemnification.




28

--------------------------------------------------------------------------------





(a)    Promptly after receipt by a party entitled to indemnification under
Sections 11.1 or 11.2 or any other provision of this Agreement (the
“Indemnitee”) of written notice of the assertion or the commencement of any
Proceeding with respect to any matter referred to in Sections 11.1 or 11.2 or in
any other applicable provision of this Agreement, the Indemnitee shall give
written notice describing such claim or Proceeding in reasonable detail in light
of the circumstances then known to the Indemnitee to the party obligated to
indemnify the Indemnitee (the “Indemnitor”), and thereafter shall keep the
Indemnitor reasonably informed with respect thereto; provided, however, that
failure of the Indemnitee to keep the Indemnitor reasonably informed as provided
herein shall not relieve the Indemnitor of its obligations hereunder except to
the extent that the Indemnitor is prejudiced thereby. If any Proceeding shall be
commenced against any Indemnitee by a third party, the Indemnitor shall be
entitled to participate in such Proceeding and assume the defense thereof with
counsel reasonably satisfactory to the Indemnitee, at the Indemnitor’s sole
expense; provided, however, that the Indemnitor shall not have the right to
assume or control the defense of any Proceeding if at any time (i) the
Indemnitee shall have one or more legal or equitable defenses available to it
which are different from or in addition to those available to the Indemnitor,
and, in the reasonable opinion of the Indemnitee, counsel for the Indemnitor
could not adequately represent the interests of the Indemnitee because such
interests could be in conflict with those of the Indemnitor; (ii) such
litigation is reasonably likely to have a material adverse effect on any other
matter beyond the scope or limits of the indemnification obligation of the
Indemnitor; (iii) the claim involves any criminal proceeding against an
Indemnitee, (iv) the claim seeks an injunction, equitable relief or other
non-monetary relief against any Indemnitee, (v) where the Indemnitor’s
indemnification obligation with respect to such Proceeding is limited by the
Seller’s Indemnification Cap or the Purchaser’s Indemnification Cap, as
applicable, the amount of Damages alleged in such Proceeding is in excess of the
amount then remaining under the Seller’s Indemnification Cap or the Purchaser’s
Indemnification Cap, as applicable, at the time the Indemnitee gives the
Indemnitor notice of such Proceeding, after taking into account the sum of (A)
all Damages previously recovered by the Indemnitee hereunder and counted against
the Seller’s Indemnification Cap or the Purchaser’s Indemnification Cap, as
applicable, plus (B) all Damages specified in any then-unresolved claims made by
the Indemnitee pursuant to this Article 11 which, if paid pursuant to this
Article 11, would be counted against the Seller’s Indemnification Cap or the
Purchaser’s Indemnification Cap, as applicable, or (vi) the Indemnitor shall not
have assumed the defense of the Proceeding in a timely fashion (but in any event
within thirty (30) days of notice of such Proceeding) or, based on the
reasonable advice of outside counsel to the Indemnitee, the Indemnitor is
failing to use diligent, reasonable and good faith efforts to defend such
Proceeding.


(b)    If the Indemnitor shall assume the defense of any Proceeding, the
Indemnitee shall be entitled to participate in any Proceeding at its expense,
and the Indemnitor shall not settle such Proceeding unless (i) the settlement
shall include as an unconditional term thereof the giving by the claimant or the
plaintiff of a full and unconditional release of the Indemnitee from all
liability with respect to the matters that are subject to such Proceeding, the
settlement does not contain any sanction or restriction upon the conduct of any
business by the Indemnitee or its Affiliates and the settlement does not include
any admission of wrongdoing or misconduct by any Indemnitee or its Affiliate, or
(ii) the settlement otherwise shall have been approved by the Indemnitee, such
approval not to be unreasonably withheld or delayed. The Indemnitor shall afford
the Indemnitee the opportunity to participate in, through counsel chosen by the
Indemnitee, but not control, any defense or settlement of any Proceeding
controlled by the Indemnitor pursuant to Section 11.4(a).


(c)    If the Indemnitor fails to notify the Indemnitee within thirty (30) days
after receipt of notice of such Proceeding pursuant to Section 11.4(a) that the
Indemnitor elects to assume the defense of the Proceeding, or to the extent that
the Indemnitor elects not to assume the defense or is not entitled to assume or
control the defense in accordance with this Section 11.4, then the Indemnitee
shall have the right to assume and control the defense of the Proceeding and
shall be reimbursed for its documented and reasonable costs and expenses
(including any documented and reasonable attorneys’ fees) incurred in connection
therewith. In such event, the Indemnitee shall have full control of such
defense; provided, however, that the Indemnitee may not settle such Proceeding,
if indemnification is to be sought hereunder, without the Indemnitor’s approval,
such approval not to be unreasonably withheld, conditioned or delayed.


11.5    Limitations on Indemnification.
(a)    Notwithstanding anything herein to the contrary, Seller shall not be
obligated to indemnify any Purchaser Indemnified Person under Section 11.1(a):
(i) unless the aggregate of all Purchaser Damages exceeds $1,000,000 (the
“Seller’s Indemnification Deductible”), in which case the Purchaser Indemnified
Persons shall be entitled to recover all Purchaser Damages only to the extent
such Purchaser Damages exceed Seller’s Indemnification Deductible or (ii) to the
extent that the aggregate of all Purchaser Damages exceeds $10,000,000 (the
“Seller’s Indemnification Cap”); provided, however, that the Seller’s
Indemnification Cap and Seller’s Indemnification Deductible shall not apply to
nor count towards any Seller indemnification obligation (A) arising out of,
relating to or resulting from Fraud by any Seller Entity or arising out of,
relating to or resulting under Section 11.1(b) or (c), or (B) arising out of,
relating to or resulting from a breach of or inaccuracy in any of Seller’s
Fundamental Representations or the Seller’s representations and warranties set
forth in Section 4.5 and Section 4.6(a). Notwithstanding anything herein to the
contrary, Seller shall not be obligated to indemnify any Purchaser Indemnified
Person under this Article 11 with respect to Purchaser Damages to the extent
that the aggregate of all Purchaser


29

--------------------------------------------------------------------------------





Damages exceeds the Purchase Price.


(b)    Notwithstanding anything herein to the contrary, Purchaser shall not be
obligated to indemnify any Seller Indemnified Person under Section 11.2(a): (i)
unless the aggregate of all Seller Damages exceeds $1,000,000 (the “Purchaser’s
Indemnification Deductible”), in which case Seller Indemnified Persons shall be
entitled to recover all Seller Damages only to the extent such Seller Damages
exceed the Purchaser’s Indemnification Deductible or (ii) to the extent that the
aggregate of all Seller Damages exceeds $10,000,000 (the “Purchaser’s
Indemnification Cap”): provided, however, that the Purchaser’s Indemnification
Cap and the Purchaser’s Indemnification Deductible shall not apply to nor count
towards any Purchaser indemnification obligation (A) arising out of, relating to
or resulting from Fraud by Purchaser or arising out of, relating to or resulting
under Section 11.2(b) or (c), or (B) arising out of, relating to or resulting
from a breach of or inaccuracy in any of Purchaser’s Fundamental
Representations. Notwithstanding anything herein to the contrary, Purchaser
shall not be obligated to indemnify any Seller Indemnified Person under this
Article 11 with respect to Seller Damages to the extent that the aggregate of
all Seller Damages exceeds the Purchase Price.


(c)    The amount of any Purchaser Damages or Seller Damages shall be net of any
Tax benefit reasonably expected to be realized by the Indemnitee (or its
Affiliates) arising from the incurrence or payment of any such Purchaser Damages
or Seller Damages or any correlative adjustments resulting from such Purchaser
Damages or Seller Damages.


(d)    Without prejudice to any obligations arising under a Legal Requirement,
each party shall, and shall cause its respective Affiliates to, take all
reasonable steps to mitigate any Damage upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Damage.


(e)    Notwithstanding any provision herein to the contrary, neither party shall
be entitled to recover the amount of any Damages to the extent the amount of
such Damages was included in the calculation of the Purchase Price or the
Purchase Price Adjustment contemplated by Article 2.


(f)    Notwithstanding anything in this Agreement to the contrary, any breach of
warranty or inaccuracy of any representation or nonfulfillment, nonperformance
or other breach of any covenant or agreement, and the amount of any Damages
associated therewith, shall be determined without regard for any materiality,
Material Adverse Effect or similar qualification.


(g)    Notwithstanding any provision herein to the contrary, neither party shall
be entitled to claims of breach or indemnification pursuant to this Agreement
(including any breach or inaccuracy of the representations and warranties
contained in this Agreement) more than once with respect to the same breach.


(h)    LIMITATION OF LIABILITY, DISCLAIMER OF CONSEQUENTIAL DAMAGES. TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT AS AWARDED TO A THIRD
PARTY, NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY LOST PROFITS OR OTHER
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES, HOWEVER
CAUSED, UNDER ANY THEORY OF LIABILITY, ARISING FROM THE PERFORMANCE OF, OR
RELATING TO, THIS AGREEMENT REGARDLESS OF WHETHER SUCH PARTY HAS BEEN NOTIFIED
OF THE POSSIBILITY OF, OR THE FORESEEABILITY OF, SUCH DAMAGES.


11.6    Third Party Contributors and Payment of Indemnifiable Damages.


(a)    The amount of any and all Damages for which indemnification is provided
pursuant to this Article 11 shall be net of any amounts actually received by the
Indemnitee with respect to such Damages (i) under insurance policies after
giving effect to any deductible, retention or equivalent loss rated premium
adjustment and any costs or expenses incurred in recovering such insurance
proceeds and (ii) otherwise from any third party (including any Tax Authority)
after giving effect to any deductible, retention or equivalent loss rated
premium adjustment and any costs or expenses incurred in recovering such
insurance proceeds. The Indemnitee shall use its commercially reasonable efforts
to (x) maintain insurance policies on terms and in amounts reasonable for a
business operating in the Indemnitee’s industry and (y) recover under any
applicable insurance policies for any Damages prior to seeking indemnification
under this Agreement; provided, however, that nothing herein shall require any
Indemnitee to commence or threaten to commence any Proceeding in connection with
such commercially reasonable efforts.


(b)    The amount of indemnification payments to which an Indemnitee shall be
entitled under


30

--------------------------------------------------------------------------------





this Article 11 shall be made within five (5) Business Days after the date: (a)
the amount of such payments are determined by written agreement between the
Indemnitee and the Indemnitor; or (b) both such amount and the Indemnitor’s
obligation to pay such amount have been determined by a final Order of any court
of competent jurisdiction. The Order of a court shall be deemed final when the
time for appeal, if any, shall have expired and no appeal shall have been taken
or when all appeals taken shall have been finally determined. Any
indemnification of the Purchaser Indemnified Persons pursuant to this Article 11
shall be effected by wire transfer of immediately available funds from Seller to
an account designated by Purchaser, and any indemnification of the Seller
Indemnified Persons pursuant to this Article 11 shall be effected by wire
transfer of immediately available funds from Purchaser to an account designated
by Seller.


11.7    Remedies Exclusive.    With the exception of the rights of the parties
under Section 12.15 and any claims of Fraud which are proven and upon which a
judgment entered in the involved proceeding shall be expressly based, the Seller
Entities and Purchaser expressly agree that from and after the Closing the
provisions of this Article 11 shall be the sole and exclusive remedy for all
claims of breach or indemnification pursuant to this Agreement; provided,
however, that the foregoing shall not limit any rights or remedies and for all
claims pursuant to the other Transaction Agreements.


11.8    Tax Treatment of Indemnification
. For all Tax purposes, Purchaser and Seller agree to treat any indemnity
payment under this Agreement as an adjustment to the purchase price unless
otherwise required by law.
ARTICLE 12
MISCELLANEOUS PROVISIONS


12.1    Expenses. Whether or not the Transactions are consummated, unless
otherwise indicated expressly herein, each party shall pay its own costs and
expenses in connection with this Agreement and the Transactions, including the
fees and expenses of its advisers, accountants and legal counsel.


12.2    Interpretation. Except as otherwise explicitly specified to the
contrary, (a) references to a Section, Article, Exhibit or Schedule means a
Section or Article of, or Schedule or Exhibit to, this Agreement, unless another
agreement is specified, (b) the word “including” (in its various forms) means
“including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified from time to time, (d) words in the singular or plural form include the
plural and singular form, respectively, (e) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement, (f) “extent” in the phrase “to the extent” means the degree to
which a subject or other thing extends, and such phrase does not mean simply
“if,” (g) the headings contained in this Agreement, in any Exhibit or Schedule
hereto and in the table of contents to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement, (h) references to “$” shall mean United States dollars, (i) the word
“or” is not exclusive and (j) references to a section of the Seller Disclosure
Schedule shall be a reference to such section of both the Project Rhodes
Disclosure Schedule and the Project Corfu Disclosure Schedule.


12.3    Entire Agreement. This Agreement, including the other documents,
agreements, Exhibits and Schedules specifically referred to herein, constitutes
the entire agreement between and among the parties hereto with regard to the
subject matter hereof, and supersedes all prior agreements and understandings by
or among the parties hereto or any of their respective Affiliates with regard to
such subject matter, whether written or oral. Except for the Confidentiality
Agreement, there are now no agreements, representations or warranties between or
among the parties other than those set forth in this Agreement or the documents
and agreements contemplated in this Agreement.


12.4    Amendment, Waivers and Consents. This Agreement shall not be changed or
modified, in whole or in part, except by supplemental agreement or amendment
signed by the parties. Either party may waive compliance by the other party with
any of the covenants or conditions of this Agreement, but no waiver shall be
binding unless executed in writing by the party making the waiver. No waiver of
any provision of this Agreement shall be deemed, or shall constitute, a waiver
of any other provision, whether or not similar, nor shall any waiver constitute
a continuing waiver. Any consent under this Agreement shall be in writing and
shall be effective only to the extent specifically set forth in such writing.


12.5    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, provided, however, that no party hereto may assign any right or
obligation hereunder without the prior written consent of the other party
hereto. Notwithstanding anything in this Section 12.5 to the contrary, no
assignment shall relieve the assigning party of its obligations hereunder.




31

--------------------------------------------------------------------------------





12.6    Governing Law. The rights and obligations of the parties shall be
governed by, and this Agreement shall be interpreted, construed and enforced in
accordance with, the laws of the State of Delaware, excluding its conflict of
laws rules to the extent such rules would apply the law of another jurisdiction.


12.7    Jurisdiction; Waiver of Jury Trial.


(a)    Any judicial proceeding brought against any of the parties to this
Agreement or any dispute arising out of this Agreement or related hereto shall
be brought in the courts of the State of Delaware, or in the United States
District Court for the District of Delaware, and, by execution and delivery of
this Agreement, each of the parties to this Agreement accepts the exclusive
jurisdiction of such courts and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. The foregoing consents to
jurisdiction shall not constitute general consents to service of process in the
State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the parties to this Agreement.
Each of the parties to this Agreement agrees that service of any process,
summons, notice or document by United States mail to such party’s address for
notice hereunder shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters for which it has submitted to
jurisdiction pursuant to this Section 12.7(a).


(b)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY ACTION, PROCEEDING OR CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


12.8    Rules of Construction. The parties acknowledge that each party has read
and negotiated the language used in this Agreement. The parties agree that,
because all parties participated in negotiating and drafting this Agreement, no
rule of construction shall apply to this Agreement which construes ambiguous
language in favor of or against any party by reason of that party’s role in
drafting this Agreement.


12.9    Severability. If any provision of this Agreement, as applied to either
party or to any circumstance, is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this Agreement shall continue in full
force and effect without said provision, and the parties hereto agree to
negotiate in good faith to replace such illegal, unenforceable or void provision
with a valid, legal and enforceable provision that achieves, to the greatest
lawful extent under this Agreement, the economic, business and other purposes of
such invalid, illegal or unenforceable provision.


12.10    Exhibits and Schedules. All Exhibits and Schedules attached hereto
shall be deemed to be a part of this Agreement and are fully incorporated in
this Agreement by this reference. Disclosure in any Schedule shall qualify (a)
the corresponding Section of this Agreement to which such Schedule refers and
(b) any other Sections of this Agreement to the extent that it is reasonably
apparent on the face of such disclosure that such disclosure also qualifies or
applies to such other Sections.


12.11    Notices. Any notice required or permitted to be given hereunder shall
be sufficient if in writing and (a) delivered in person or by express delivery
or internationally recognized overnight courier service, (b) sent by facsimile
or email of a PDF document (with written confirmation of receipt) or (c)
deposited in the mail registered or certified first class, postage prepaid and
return receipt requested. Each notice shall be deemed given when so delivered
personally, or sent by facsimile or email transmission, or, if sent by express
delivery or internationally recognized courier service one (1) Business Day
after being sent, or if mailed, five (5) Business Days after the date of deposit
in the mail. A notice of change of address or facsimile number shall be
effective only when done in accordance with this Section 12.11.




32

--------------------------------------------------------------------------------





To Purchaser at:
Merit Medical Systems, Inc.
 
1600 West Merit Parkway
 
South Jordan, UT 84095
 
Attention:
Brian Lloyd, Chief Legal Officer
 
Facsimile:
(801) 208-4238
 
Email:
Brian.Lloyd@merit.com
 
 
 
 
 
 
 
 
 
With copies to:
Baker & McKenzie LLP
 
300 E. Randolph Street, Suite 5000
 
Chicago, Illinois 60601
 
Attention:
Lewis D. Popoff
 
Facsimile:
(312) 861-2899
 
Email:
lewis.popoff@bakermckenzie.com
 
 
 
 
 
To any of the
 
 
Seller Entities at:
Becton, Dickinson and Company
 
1 Becton Drive
 
 
MC070
 
 
 
Franklin Lakes, NJ 07417
 
Attention:
General Counsel
 
Facsimile:
(201) 848-9228
 
 
 
 
 
 
 
 
With a copy to:
Becton, Dickinson and Company
 
Attention:
Joseph F. LaSala
 
 
Email:
Joseph_LaSala@BD.COM
 
 
 
 
 
With copies to:
Skadden, Arps, Slate, Meagher & Flom LLP
 
Four Times Square
 
 
New York, NY 10036
 
 
Attention:
Paul T. Schnell
 
 
C. Michael Chitwood
 
 
 Maxim O. Mayer-Cesiano
 
Facsimile:
(212) 735-2000
 
 
Email:
paul.schnell@skadden.com
 
 
 
michael.chitwood@skadden.com
 
 
 
maxim.mayercesiano@skadden.com
 



12.12    Rights of Parties. Except for Purchaser Indemnified Persons and Seller
Indemnified Persons, nothing in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
permitted assigns, nor is anything in this Agreement intended to relieve or
discharge the Liabilities of any third person to any party to this Agreement,
nor shall any provision give any third person any right of subrogation or action
over or against any party to this Agreement.


12.13    Public Announcements.. Except as may be required by applicable Legal
Requirements or stock exchange rules, no party to this Agreement or any
Affiliate or Representative of such party shall make any public announcements or
otherwise communicate with any news media in respect of this Agreement or the
Transactions without the


33

--------------------------------------------------------------------------------





prior consent of the other parties, such consent not to be unreasonably
withheld, and prior to any announcement or communication the parties shall
cooperate as to the timing and contents of any such announcement or
communication.


12.14    Counterparts. This Agreement may be signed in any number of
counterparts, including facsimile copies thereof or electronic scan copies
thereof delivered by electronic mail, each of which shall be deemed an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.


12.15    Specific Performance. The parties hereby expressly recognize and
acknowledge that immediate, extensive and irreparable damage would result, no
adequate remedy at law would exist and damages would be difficult to determine
in the event that any provision of this Agreement is not performed in accordance
with its specific terms or otherwise breached. It is hereby agreed that the
parties shall be entitled to specific performance of the terms hereof and
immediate injunctive relief and other equitable relief, without the necessity of
proving the inadequacy of money damages as a remedy, and the parties further
hereby agree to waive any requirement for the securing or posting of a bond in
connection with the obtaining of such injunctive or other equitable relief. Such
remedies, and any and all other remedies provided for in this Agreement, shall,
however, be cumulative in nature and not exclusive and shall be in addition to
any other remedies whatsoever which any party may otherwise have. Each of the
parties hereby acknowledges that the existence of any other remedy contemplated
by this Agreement does not diminish the availability of specific performance of
the obligations hereunder or any other injunctive relief. Each of the parties
further acknowledges and agrees that injunctive relief and/or specific
performance will not cause an undue hardship to such party.


12.16    Waiver of Conflicts. Recognizing that Skadden has been engaged by the
Seller and its Affiliates to represent it in connection with the Transactions,
the Purchaser hereby (i) waives, on its own behalf and agrees to cause its
Affiliates to waive, any conflicts that may arise after the Closing between the
Purchaser or any of its Affiliates, on the one hand, and the Seller or any of
its Affiliates, on the other hand, and (ii) agrees that Skadden may represent
the Seller or any of its Affiliates in such dispute even though the interest of
the Seller may be directly adverse to the Purchaser or any of its Affiliates,
and even though Skadden may have represented the Purchaser or any of its
Affiliates in a matter substantially related to such dispute, or may be handling
ongoing matters for the Purchaser or any of its Affiliates. In addition, the
Purchaser, on its own behalf and on behalf of its Affiliates, further agrees
that, notwithstanding anything in this Agreement to the contrary, as to all
communications among any of Skadden or the Seller Entities or any of their
respective directors, managers, members, partners, officers or employees or
Affiliates that relate in any way to this Agreement or the Transactions, the
attorney-client privilege and the expectation of client confidence belongs to
the Seller and shall be controlled solely by the Seller and shall not pass to or
be claimed by the Purchaser or any of its Affiliates. Accordingly, the Purchaser
shall not have access to any such communications, or to the files of Skadden
relating to its engagement, whether or not the Closing shall have occurred.
Notwithstanding those efforts, the Purchaser, on its behalf and on behalf of its
Affiliates, further understands and agrees that the consummation of the
Transactions may result in the inadvertent disclosure of such information that
may be confidential or subject to a claim of privilege. The Purchaser, on its
behalf and on behalf of its Affiliates, further understands and agrees that any
disclosure of such information that may be confidential or subject to a claim of
privilege will not prejudice or otherwise constitute a waiver of any claim of
privilege. The Purchaser, on its behalf and on behalf of its Affiliates, agrees
to use commercially reasonable efforts to return promptly any such inadvertently
disclosed information to the appropriate Person upon becoming aware of its
existence. The Purchaser agrees to take, and to cause its Affiliates to take,
all steps necessary to implement the intent of this Section 12.16.


12.17    Rescission. In the event (a) any Governmental Authority in the
jurisdictions set forth in Section 6.4 that must grant an Approval required by
Section 6.4 shall have denied such Approval and such denial shall have become
final and non-appealable; or (b) following the Closing Date, the FTC shall have
notified Seller that Purchaser is not an acceptable acquirer of the Product
Lines and that the Transactions are required to be rescinded, then, in each
case, Seller shall have the right immediately to rescind this Agreement and the
Transaction Agreements.  If Seller determines to rescind this Agreement and the
Transaction Agreements, Seller and Purchaser shall promptly take all actions as
may be necessary or desirable to rescind the consummation of the Transactions
and to restore to each party its rights, powers and obligations as in existence
immediately prior to the Closing, including (x) Seller refunding to Purchaser
all funds received by Seller from Purchaser as payment of the Purchase Price,
(y) execution by Purchaser and its Affiliates of such assignments, transfers and
other documents and instruments as may be necessary or desirable to convey,
assign and transfer back to the applicable Seller Entity all of the Purchaser’s
and each of its Affiliates’ right, title and interest in and to any Purchased
Assets and to terminate and cancel the Transaction Agreements, and (z) execution
by the applicable Seller Entity of such assumptions and other documents and
instruments as may be necessary or desirable to relieve Purchaser of liability
for any Assumed Liabilities existing on the Closing Date and to terminate and
cancel the Transaction Agreements.


12.18    Electronic Data Room Materials. No information or document will be
considered to have been “made available” to Purchaser unless it was uploaded no
later than 9:00 a.m. (Eastern time) on the Business Day prior to the


34

--------------------------------------------------------------------------------





date of this Agreement to the electronic dataroom hosted by Merrill Corporation
for “Project Corfu-Rhodes” (available through the Closing at
https://login.merrillcorp.com/), a copy of which Seller shall deliver to
Purchaser on one or more DVDs (or other digital storage device as Purchaser and
Seller agree) at or promptly after Closing, and was fully accessible to
Purchaser and its Representatives through the earlier of the Closing or the
termination of this Agreement.
[Signatures Follow On a Separate Page]




35

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the date first written above.
“Purchaser”
MERIT MEDICAL SYSTEMS, INC.
By: /s/ Fred P. Lampropoulos
Name: Fred P. Lampropoulos
Title: President and Chief Executive Officer







































[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------






“Seller”
BECTON, DICKINSON AND COMPANY
By: /s/ Christopher R. Reidy
Name: Christopher R. Reidy
Title: Executive Vice President, Chief Financial Officer and Chief
Administrative Officer





[Signature Page No. 2 to Asset Purchase Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
CERTAIN DEFINITIONS
“Accounting Mediator” shall have the meaning specified in Section 2.2(b)(ii).
“Accounting Protocol” shall mean the principles, methodologies and calculations
set forth on Schedule A-1 to the Seller Disclosure Schedule.
“Accounts Receivable” shall have the meaning specified in Section 1.2(a)(ii).
“Affiliate” of any Person shall mean any Person directly or indirectly
controlling, controlled by, or under common control with, such Person; provided,
however, that, for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by Contract, or otherwise.
“Agreement” shall have the meaning specified in the Preamble.
“Agreement Containing Consent Order” shall mean that certain Agreement
Containing Consent Order of the FTC in connection with the Merger pursuant to
the Bard Merger Agreement.
“Anti-Corruption Laws” means all applicable federal, state and foreign Legal
Requirements relating to the prevention or prohibition of corruption, bribery,
kickbacks, conflicts of interest and off-label, false or misleading promotion,
advertising or marketing of medical devices, including the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act of 2010, the United States
Anti-Kickback Statute, the United States Stark Law, the United States Physician
Payments Sunshine Act, and implementing regulations of these acts, statutes and
similar laws.
“Antitrust Laws” shall mean the Sherman Act, as amended, the Clayton Act, as
amended, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
the Federal Trade Commission Act, as amended, and all other federal, state and
foreign statutes, rules, regulations, orders, decrees, administrative and
judicial doctrines, and other laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessening of competition through merger or acquisition.
“Approval” shall have the meaning specified in Section 6.4(a).
“Assigned Contracts” shall have the meaning specified in Section 1.1(c).
“Assignment Consent” shall have the meaning specified in Section 1.4(a).
“Assumed Liabilities” shall mean (i) all Liabilities of the Seller Entities to
the extent arising out of, resulting from or related to the operation or conduct
of the Product Lines after the Closing; (ii) all Liabilities of the Seller
Entities or their Affiliates, as applicable, under the Assigned Contracts
arising after the Closing; (iii) all Liabilities related to Product warranty
claims with respect to Products sold after the Closing (regardless of whether
the applicable warranty is express or implied); (iv) all Liabilities with
respect to claims, whether founded upon negligence, breach, strict liability or
other legal theory, seeking compensation or recovery for Recall expenses,
personal injury or property damage and resulting from defects or alleged defects
or an alleged failure to warn for Products comprising any part of the Product
Lines that are sold after the Closing; (v) all Liabilities of Purchaser under
this Agreement or any other Transaction Agreement; (vi) all Liabilities for any
returns with respect to Products sold after the Closing; (vii) all Liabilities
for Taxes related to the Purchased Assets or the Assumed Liabilities that are
attributable to a Post-Closing Tax Period; (viii) all Liabilities for Transfer
Taxes to be paid by Purchaser pursuant to Section 9.1(b); (ix) all Damages and
other Liabilities arising with respect to or related to any Recall of any units
of Product sold on or after the Closing (including Products purchased under the
Contract Manufacturing Agreement), without limitation of and subject to
Purchaser’s rights under the Contract Manufacturing Agreement; and (x) all other
Liabilities arising from or relating to the Purchased Assets or the Product
Lines after the Closing; provided that Assumed Liabilities shall not include any
Liabilities of the Seller Entities for Taxes for a Pre-Closing Tax Period.
“Bard” shall have the meaning specified in the Recitals.
“Bard Merger Agreement” shall have the meaning specified in the Recitals.


A-1

--------------------------------------------------------------------------------





“Books and Records” shall have the meaning specified in Section 1.1(f).
“Business Day” shall mean any day other than (i) a Saturday or a Sunday or (ii)
a day on which banking and savings and loan institutions are closed in New York,
New York.
“Closing” shall have the meaning specified in Section 3.1.
“Closing Date” shall have the meaning specified in Section 3.1.
“Closing Date Inventory Target” means $2,050,000;
“Closing Date Statement” shall have the meaning specified in Section 2.2(b)(i).
“Closing Inventory” shall have the meaning specified in Section 2.2(b)(i).
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.
“Collected Information” shall have the meaning specified in Section 4.6(h).
“Confidential Information” shall mean all Trade Secrets and other confidential
and/or proprietary information of a Person, including information derived from
reports, investigations, research, work in progress, codes, marketing and sales
programs, financial projections, cost summaries, pricing formulae, contract
analyses, financial information, projections, confidential filings with any
state or federal agency, and all other confidential concepts, methods of doing
business, ideas, materials or information prepared or performed for, by or on
behalf of such Person by its employees, officers, directors, agents,
representatives, or consultants.
“Confidentiality Agreement” shall mean that certain confidentiality agreement
between Purchaser and Seller, dated July 11, 2017.
“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Approval).
“Contract” shall mean any agreement, contract, obligation, promise,
understanding, arrangement, commitment, lease, license or undertaking of any
nature.
“Contract Manufacturing Agreement” shall have the meaning specified in Section
3.2(e).
“Copyrights” shall mean all copyrights, mask work rights, copyrightable works,
mask works, and all copyright and all mask work registrations and applications,
whether published or unpublished, and all statutory, common law, national, and
international rights related thereto.
“Corfu Financial Information” shall have the meaning specified in Section
4.2(a).
“Corfu Product Line” shall mean the manufacture, use, offer, sale, and
distribution of the Corfu Products for use as tunneled home drainage catheters
and accessories to reduce symptoms associated with malignant pleural effusion or
malignant ascites as conducted by the Seller Entities as of the Closing.
“Corfu Products” shall mean those products listed on Schedule A-2 to the Seller
Disclosure Schedule.
“Damages” shall mean and include any loss, damage, injury, settlement, judgment,
award, fine, penalty, Tax, cost, fee or expense of any nature (including
documented and reasonable fees and expenses of counsel, consultants, experts and
other documented and reasonable professional fees).
“Decision and Order” shall mean that certain Decision and Order of the FTC in
connection with the Merger pursuant to the Bard Merger Agreement.
“Distribution Agreement” shall have the meaning specified in Section 3.2(f).
“Drop-Dead Date” shall have the meaning specified in Section 10.1(d).


A-2

--------------------------------------------------------------------------------





“EC” shall have the meaning specified in the Recitals.
“Employee Plan” means any “employee benefit plan” (as defined in section 3(3) of
ERISA, regardless of whether subject to ERISA), and each other material
agreement, plan, program, fund, policy, contract or arrangement (whether written
or unwritten) providing compensation, benefits, pension, retirement, profit
sharing, stock bonus, stock option, stock purchase, phantom or stock equivalent,
bonus, incentive, deferred compensation, vacation, life insurance, death
benefit, sick pay, disability, severance, termination indemnity, seniority pay,
holiday pay, fringe benefit or similar employee benefits covering any employee
or former employee of the Seller Entities or any ERISA Affiliate of any of the
Seller Entities, or the beneficiaries and dependents of any employee or former
employee of the Seller Entities any ERISA Affiliate of any of the Seller
Entities, regardless of whether it is mandated by any applicable Legal
Requirement, voluntary, private, funded, unfunded, financed by the purchase of
insurance, contributory or noncontributory.
“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, deed of trust, option, right of first refusal or other
encumbrance of any kind.
“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust or company (including any limited liability company or
joint stock company) or other similar entity.
“Environmental Law” means any Law relating to the environment, natural
resources, pollutants, contaminants, wastes, chemicals or public health and
safety, including any Law pertaining to (a) treatment, storage, disposal,
generation and transportation of toxic or hazardous substances or solid or
hazardous waste, (b) air, water and noise pollution, (c) groundwater or soil
contamination, (d) the release or threatened release into the environment of
toxic or hazardous substances or solid or hazardous waste, including emissions,
discharges, injections, spills, escapes or dumping of pollutants, contaminants
or chemicals, (e) manufacture, processing, use, distribution, treatment,
storage, disposal, transportation or handling of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or oil or petroleum
products or solid or hazardous waste, (f) underground and other storage tanks or
vessels, abandoned, disposed or discarded barrels, containers and other closed
receptacles, (g) public health and safety or (h) the protection of wild life,
marine sanctuaries and wetlands, including all endangered and threatened
species.
“Estimated Inventory” shall have the meaning specified in Section 2.1(b).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any other Person that, together with any Seller Entity,
would be treated as a single employer under section 414 of the Code.
“Estimated Inventory” shall have the meaning specified in Section 2.1(b).
“Estimated Purchase Price” shall have the meaning specified in Section 2.1(a).
“Excluded Assets” shall have the meaning specified in Section 1.2(a).
“Excluded Liabilities” shall have the meaning specified in Section 1.3.
“Export-Import Laws” means all applicable United States and foreign Laws
governing the export, re-export, transfer, and import of goods, software,
technology and services, including the Export Administration Regulations (15
C.F.R. § 730 et. Seq.) and the EU Dual Use Regulation (Council Regulation (EC)
No 428/2009, as amended).
“FDA” means the United States Food and Drug Administration or any successor
agency.
“Final Calculation Statement” shall have the meaning specified in Section
2.2(b)(ii).
“Financial Information” shall have the meaning specified in Section 4.2(a).
“Fraud” means a material breach of, or material inaccuracy in, a representation
and warranty set forth in Article 4 or Article 5 that arises from a fact, event
or condition that the party making such representation and warranty has both (a)
an actual personal conscious awareness of such fact, event or condition and (b)
an actual personal conscious awareness that such fact, event or condition
actually constitutes such a material breach or inaccuracy. For the avoidance of
doubt, actual


A-3

--------------------------------------------------------------------------------





personal conscious awareness of a fact, event or condition does not include any
imputed or constructive knowledge, nor does it include any knowledge of any
outside advisors or agents, unless and until such fact, event or condition is
brought to the attention of such party making such representation and warranty.
“FTC” shall have the meaning specified in the Recitals.
“FTC Order” shall have the meaning specified in the Recitals.
“GAAP” shall mean United States generally accepted accounting principles
consistently applied.
“General Assignment and Bill of Sale” shall have the meaning specified in
Section 3.2(a).
“Governmental Approval” shall mean any: (a) permit, license, certificate,
concession, approval, consent, ratification, permission, clearance,
confirmation, exemption, waiver, franchise, certification, designation, rating,
registration, variance, qualification, accreditation or authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Authority.
“Governmental Authority” shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); (d) multinational organization or body; or (e) United States or
non-United States, individual, Entity or body exercising, or entitled to
exercise, any executive, legislative, judicial, administrative, arbitral,
regulatory, police, military or taxing authority or power.
“Henry Jackson License Agreement” shall mean the Exclusive License Agreement,
dated as of October 2, 2006, between The Henry M. Jackson Foundation for the
Advancement of Military Medicine, Inc. and Bard Access Systems, Inc.
“Indemnitee” shall have the meaning specified in Section 11.4(a).
“Indemnitor” shall have the meaning specified in Section 11.4(a).
“Intellectual Property Rights” shall mean any or all rights in and to
intellectual property anywhere in the world, including (i) Patent Rights, Trade
Secrets, Copyrights, and Trademarks, (ii) any rights similar, corresponding or
equivalent to any of the foregoing anywhere in the world, (iii) any rights in
computer software, data, and databases, and (iv) all other proprietary rights,
and (v) the right to sue for past, present and future infringement,
misappropriation or other violation of any of the foregoing.
“Inventory” shall mean, together and individually, the Purchased Inventory,
Estimated Inventory and Closing Inventory.
“Lambda” shall have the meaning specified in the Recitals.
“Lambda Closing” shall mean the closing of the Merger pursuant to the Bard
Merger Agreement.
“Legal Requirement” shall mean any law, statute, legislation, constitution,
principle of common law, resolution, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, permit, ruling, directive,
pronouncement, requirement (licensing or otherwise), specification,
determination, decision, opinion, Order, binding regulatory guidance or
interpretation issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority including any (a) technical or scientific standard to
which adherence is required by any Governmental Authority and (b) any mandatory
rules or policies of non-governmental accreditation or oversight bodies
applicable to medical devices and related accessories, including the Products.
“Liabilities” shall mean any and all liabilities and obligations, whether
accrued, fixed or contingent, mature or inchoate, known or unknown, reflected on
a balance sheet or otherwise, including those arising under any Proceeding or
Legal Requirement, and those arising under any Contract.


A-4

--------------------------------------------------------------------------------





“Material Adverse Effect” shall mean, with respect to the Product Lines, taken
as a whole, any event, change or effect that, when taken individually or
together with all other adverse events, changes and effects, (a) is or would be
reasonably expected to be materially adverse to the Purchased Assets, Assumed
Liabilities, Product Lines or the financial or other condition, assets, business
or operations of the Product Lines, taken as a whole, or (b) would or would be
reasonably expected to prevent or materially delay consummation of the
Transactions; provided, however, that any events, changes or effects will not be
deemed to constitute a Material Adverse Effect to the extent resulting from (i)
general changes or conditions in general economic, political or market
conditions or in the industries (or therapeutic areas) in which the Product
Lines operate, except to the extent that such changes or conditions in the
industries (or therapeutic areas) in which the Product Lines operate have a
disproportionate effect on the Product Lines, taken as a whole compared with
other companies or businesses operating in such industries (or therapeutic
areas); (ii) any failure by any Seller Entity or the Product Lines to meet
internal projections or forecasts for any period (provided that the underlying
causes of such failure may be taken into account in determining whether there
has been a Material Adverse Effect); (iii) acts of war or terrorism (or the
escalation of the foregoing) or natural disasters or other force majeure events;
(iv) changes in any Legal Requirements applicable to the Product Lines or
applicable accounting regulations or principles or the generally accepted
interpretation thereof, except to the extent that such changes in the industries
(or therapeutic areas) in which the Product Lines operate have a
disproportionate effect on the Product Lines compared with other companies or
businesses operating in such industries (or therapeutic areas); (v) the acts or
omissions of, or circumstances affecting, Purchaser and/or its Affiliates; (vi)
compliance by the Seller Entities or any of their Affiliates with a written
request by Purchaser after the date hereof that the Seller Entities or any of
their Affiliates take an action (or refrain from taking an action) to the extent
such action or inaction is in compliance with such request; and (vii) any action
taken by the Seller Entities or any of their Affiliates as required by this
Agreement (other than any action to comply with Section 6.1) or with Purchaser’s
written consent.
“Material Contracts” shall have the meaning specified in Section 4.9(a).
“Merger” shall have the meaning specified in the Recitals.
“Non-Assignable Asset” shall have the meaning specified in Section 1.4(a).
“Objections” shall have the meaning specified in Section 2.2(b)(i).
“Order” shall mean any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority that is or has been entered into in connection with any
Proceeding.
“Patent and Know-How License Agreement” shall have the meaning specified in
Section 3.2(g).
“Patent Assignment” shall have the meaning specified in Section 3.2(c).
“Patent Rights” shall mean all United States, international, and foreign
patents, utility models, and industrial designs, and applications therefor, and
all reissues, divisions, re-examinations, revisions, renewals, extensions,
provisionals, continuations, continuations-in-part thereof, and counterparts,
invention disclosures, and all rights of priority related to any of the
foregoing.
“Permitted Encumbrance” shall mean (1) statutory Encumbrances for Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings; (2) mechanics’,
materialmen’s, architects’, warehousemen’s, landlords’ and other like statutory
Encumbrances arising or incurred in the ordinary course of business, either
securing payments not yet due or that are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been set aside;
(3) such Encumbrances arising in the ordinary course of business and not
incurred in connection with the borrowing of money as do not materially affect
the use or value of the properties or assets subject thereto or affected thereby
or otherwise materially impair business operations at such properties and that
do not materially impair the value, merchantability or continued use of the
Purchased Assets; (4) non-exclusive (or immaterial exclusive in-bound) licenses
in Intellectual Property Rights granted in the ordinary course of business
having an aggregate value of no more than $150,000 per license; (5) zoning,
building codes and other land use laws that do not materially impair the value,
merchantability or continued use of the Purchased Assets and (6) Encumbrances
resulting from the action or inaction of Purchaser or any of its Affiliates. For
the avoidance of doubt, any Encumbrance arising under the Code or ERISA in
connection with any Employee Plan is not a Permitted Encumbrance.


A-5

--------------------------------------------------------------------------------





“Person” shall mean any individual, Entity or Governmental Authority.
“Post-Closing Tax Period” shall mean any Tax period beginning after the close of
business on the Closing Date or, in the case of any Tax period that includes,
but does not begin, after the close of business on the Closing Date, the portion
of such period beginning after the close of business on the Closing Date.
“Pre-Closing Tax Period” shall mean any Tax period ending on or before the close
of business on the Closing Date or, in the case of any Tax period that includes,
but does not end on, the Closing Date, the portion of such period ending on the
Closing Date.
“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation that is, has been or may in the future be commenced, brought,
conducted or heard at law or in equity or before any Governmental Authority.
“Product Lines” shall have the meaning specified in the Recitals.
“Products” shall mean, collectively, the Rhodes Products and the Corfu Products.
“Purchase Price” shall have the meaning specified in Section 2.1(a).
“Purchase Price Adjustment” shall have the meaning specified in Section 2.2(a).
“Purchase Price Allocation” shall have the meaning specified in Section 9.1(a).
“Purchased Assets” shall have the meaning specified in Section 1.1.
“Purchased Inventory” shall have the meaning specified in Section 1.1(a).
“Purchaser” shall have the meaning specified in the Preamble.
“Purchaser Assignment and Assumption Agreements” shall have the meaning
specified in Section 3.2(b).
“Purchaser Damages” shall have the meaning specified in Section 11.1.
“Purchaser Indemnified Persons” shall have the meaning specified in Section
11.1.
“Purchaser Material Adverse Effect” shall mean any event, change or effect that,
when taken individually or together with all other such events, changes or
effects, would be reasonably expected to, individually or in the aggregate, (a)
have a material adverse effect on the ability of Purchaser to consummate the
Transactions contemplated hereby or (b) cause a material delay in the ability of
Purchaser to consummate the Transactions.
“Purchaser’s Fundamental Representations” shall have the meaning specified in
Section 11.3.
“Purchaser’s Indemnification Cap” shall have the meaning specified in Section
11.5(b).
“Purchaser’s Indemnification Deductible” shall have the meaning specified in
Section 11.5(b).
“Recalls” shall have the meaning specified in Section 7.8.
“Registered Intellectual Property Rights” shall mean all United States,
international and foreign: (i) Patent Rights; (ii) registered Trademarks and
pending applications to register Trademarks; (iii) Copyright registrations,
pending applications to register Copyrights, and Copyright renewals; (iv) domain
name registrations; and (v) any other Intellectual Property Rights that are the
subject of a pending application, certificate, filing, registration or other
document issued by, filed with, or recorded by, any state, government or other
public legal authority at any time.
“Regulatory Authority” shall mean any federal, national, state, foreign or
multinational Governmental Authority (including the FDA) that has jurisdiction
or oversight over (a) the research, development, approval, clearance, marketing,
manufacture, labeling, sale, import, export and distribution of medical devices
and technology, (b) federal


A-6

--------------------------------------------------------------------------------





healthcare programs under which such medical devices are purchased or
reimbursed, or (c) the protection of personal healthcare information.
“Representatives” shall mean, as to any Person, its officers, directors,
employees, counsel, accountants, financial advisers, consultants and agents.
“Rhodes Product Line” shall mean the manufacture, use, offer, sale, and
distribution of the Rhodes Products for use in connection with soft tissue core
needle biopsy as conducted by the Seller Entities as of the Closing.
“Rhodes Products” shall mean those products listed on Schedule A-3 to the Seller
Disclosure Schedule.
“Sanctioned Country” means any country or region that is the target of
comprehensive United States economic sanctions, including currently Cuba, Iran,
Sudan, Syria, North Korea, and the Crimea region of Ukraine.
“Sanctioned Person” means: (a) any Person listed on any Sanctions Laws-related
list of designated Persons maintained by OFAC, the United States Department of
State, the United Nations Security Council or the European Union; (b) any Person
operating, organized or resident in a Sanctioned Country; or (c) any entity that
is owned or controlled by any such Person or Persons.
“Sanctions Laws” means all United States and foreign Laws relating to economic
sanctions, including those administered or enforced by the United States
(including by OFAC or the United States Department of State), the United Nations
Security Council, and the European Union.
“Seller” shall have the meaning specified in the Preamble.
“Seller Damages” shall have the meaning specified in Section 11.2.
“Seller Disclosure Schedule” shall have the meaning specified in Article 4.
“Seller Entities” shall have the meaning specified in the Recitals.
“Seller Indemnified Persons” shall have the meaning specified in Section 11.2.
“Seller Intellectual Property” shall mean (a) the Seller Registered Intellectual
Property Rights and (b) all unregistered Intellectual Property Rights which are
both owned by the Seller Entities and used by the Seller Entities exclusively or
predominantly in the Products, the Product Lines, or use of the Products,
including all such unregistered Intellectual Property Rights in any labels,
product inserts and training manuals used by the Seller Entities exclusively or
predominantly in the Product Lines.
“Seller Registered Intellectual Property Rights” shall mean: (i) the Registered
Intellectual Property Rights listed on Schedule 4.6(a), and (ii) each of the
following to the extent owned by any of the Seller Entities and included in the
Seller Intellectual Property: (A) any Patent Right anywhere in the world derived
from or claiming priority to any Patent Right on Schedule 4.6(a) but not listed
on Schedule 4.6(a), and (B) any application, any registration, and any domain
name registration anywhere in the world not listed on Schedule 4.6(a) for or
including any Trademark identified on Schedule 4.6(a).
“Seller Subsidiaries” shall have the meaning specified in the Recitals.
“Seller Transitional Trademarks” shall mean the trademarks, service marks, trade
dress, logos, slogans, and/or trade names listed on Schedule 7.9.
“Seller’s Fundamental Representations” shall have the meaning specified in
Section 8.1(a).
“Seller’s Indemnification Cap” shall have the meaning specified in Section
11.5(a).
“Seller’s Indemnification Deductible” shall have the meaning specified in
Section 11.5(a).
“Seller’s knowledge”, “knowledge of Seller” and similar phrases shall mean the
actual knowledge of James Leitl, Ryan Lipe, Chris McKeown, Liselotte
Perez-Castener, and John Krueger with respect to the Rhodes Product Line, and
Nick Boggs, Robert Collins, Kimberly Hammond, Jennifer Lutjen, Mark Walaska, and
Ericka Prechtel with respect to the


A-7

--------------------------------------------------------------------------------





Corfu Product Line.
“Shared Contracts” shall mean all Contracts listed on Schedule 1.5, which relate
in part, but not exclusively or predominantly, to the Product Lines.
“Skadden” shall have the meaning specified in Section 3.1.
“Specified Products” shall have the meaning specified in Section 4.19.
“Sublicense Agreement” shall have the meaning specified in Section 3.3(i).
“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person has a fifty percent (50%) or greater interest.
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) shall mean all
forms of taxation imposed by any Tax Authority, including all national, state or
local taxation (including income, value added, goods and services, occupation,
real and personal property, social security, gross receipts, sales, use, ad
valorem, franchise, profits, license, withholding, payroll, employment, excise,
severance, occupation, premium or windfall profit taxes, stamp duty, customs and
other import or export duties, estimated and other taxes), together with any
interest, penalties, and additions to tax.
“Tax Authority” shall mean a Governmental Authority responsible for the
imposition, assessment or collection of any Tax (domestic or foreign).
“Tax Claim” shall mean any action, suit, proceeding, investigation, audit or
claim with respect to Taxes made or initiated by any Tax Authority.
“Tax Contest” shall have the meaning specified in Section 9.1(d).
“Tax Return” shall mean any report, return, statement, declaration, notice,
certificate or other document filed or required to be filed with any Tax
Authority in connection with the determination, assessment, collection or
payment of any Tax.
“Third Party Intellectual Property” shall have the meaning specified in Section
4.6(c).
“Trade Control Laws” shall have the meaning specified in Section 4.16.
“Trade Secrets” shall mean all trade secrets under applicable law and other
rights in confidential or proprietary know-how, information, processing,
manufacturing or marketing information, and all claims and rights related
thereto.
“Trademark Assignment” shall have the meaning specified in Section 3.2(c).
“Trademarks” shall mean any and all trademarks, service marks, trade dress,
logos, slogans, trade names, and all applications and registrations therefor,
and all common law rights therein and thereto, and all goodwill associated with
any of the foregoing throughout the world.
“Transaction Agreements” shall mean this Agreement and the General Assignment
and Bill of Sale, the Purchaser Assignment and Assumption Agreements, the Patent
Assignment, the Trademark Assignment, the Transition Services Agreement, the
Contract Manufacturing Agreement, the Parent and Know-How License Agreement, the
Distribution Agreement and the Sublicense Agreement and any other agreements or
instruments executed pursuant hereto.
“Transaction Confidentiality Agreement” means any right or interest of any
Seller Entity or any Affiliate of any Seller Entity under any confidentiality
agreement entered into by a Seller Entity or any Affiliate of any Seller Entity,
solely to the extent relating to information of a proprietary or confidential
nature concerning the Product Lines.
“Transaction(s)” shall mean, collectively, the transactions contemplated by this
Agreement.
“Transfer Taxes” shall mean all federal, state, local or foreign sales, use,
transfer, real property transfer, mortgage recording, stamp duty, value-added or
similar Taxes that may be imposed in connection with the transfer of


A-8

--------------------------------------------------------------------------------





Purchased Assets.
“Transition Services Agreement” shall have the meaning specified in Section
3.2(d).
“Transitional Trademark End Date” shall have the meaning specified in Section
7.9.
“Treasury Regulations” shall mean the regulations promulgated under the Code by
the United States Department of the Treasury and the United States Internal
Revenue Service.
“VAT” shall mean (i) value added tax as provided for in VATA and legislation
supplemental thereto, TVA or any other system of value added tax as provided for
in Council Directive 2006/112/EC applied in any member state of the European
Union and (ii) any other similar turnover, sales or purchase, tax or duty levied
by any other jurisdiction whether central, regional or local.
“VATA” shall mean the Value Added Tax Act 1994 of the United Kingdom.




A-9